1.0	REISSUE APPLICATIONS	4
1.1	Summary	4
1.2	Reason for Reissue Application	5
2.0	STATUS OF CLAIMS	5
3.0	RESPONSE TO ARGUMENTS	5
3.1	Claims Rejected 22-99	5
3.2	Higashi Reference (Previous non-final rejection 8/6/2018)	5
3.1	Claim Interpretation	6
3.2	Objection to the Figures	6
3.3	Claim Rejection under 35 U.S.C. 251	7
3.4	Claim Rejections - 35 USC § 103	8
3.5	Double Patenting Rejections	17
4.0	IMPROPER AMENDMENT TO REISSUE - 37 CFR 1.173(b)	17
5.0	OBJECTION TO DRAWINGS	18
6.0	CLAIM REJECTIONS - 35 USC § 112	19
7.0	CLAIM REJECTIONS - 35 USC § 251	20
8.0	CLAIM REJECTIONS - 35 USC § 103	20
8.1	Lenssen, Grimm, Walther, Durlam, Hervé (cl. 22-32, 36, 39-43, 45-52, 55, 57-62, 67, 68, 70-78, 81-86, 90, 93, 95, 96, 99)	21
8.2	Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53, 88)	88
8.3	Grimm, Lenssen, Walther, Durlam, Crolly (cl. 34, 54, 89)	92
8.4	Grimm, Lenssen, Walther, Durlam, Sudai (cl. 35, 44, 79)	95
8.5	Grimm, Lenssen, Walther, Durlam, Gard (cl. 37, 38, 56, 80)	97
8.6	Grimm, Lenssen, Walther, Durlam, Shi (cl. 63-66, 91, 97, 98)	102
8.7	Grimm, Lenssen, Walther, Durlam, Beam (cl. 64, 92)	108
8.8	Grimm, Lenssen, Walther, Durlam, Ho (cl. 69, 94)	110
8.9	Lenssen, Grimm, Walther, Durlam, Xue (cl. 22, 43, 72)	113
9.0	DOUBLE PATENTING	115
9.1	RE46428 E, Hervé, Grimm, Walther, Durlam (22, 23, 24, 25, 30, 32, 35, 36, 39, 40, 41, 43, 44, 46, 47, 48, 49, 56, 67)	116
9.2	 RE46428 E, Hervé, Grimm, Walther, Durlam, Pant (cl. 33, 53, 88)	125
9.3	 RE46428 E, Hervé, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)	125
9.4	 RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen, Gard (cl. 37, 38, 56, 80)	126
9.5	RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen (26, 27, 28, 29, 30, 31, 37, 42, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 85, 86, 88, 90, 93, 95, 96, 99 )	127
9.6	RE46428 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52, 87)	154
9.7	RE46428 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53, 88)	156
9.8	RE46428 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)	160
9.9	RE46428 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66, 91, 97, 98)	161
9.10	RE46428 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69, 94)	166
9.11	RE46428 E, Grimm, Walther, Durlam, Hervé, Gard (cl. 38)	168
9.12	RE46428 E, Lenssen. Grimm, Walther, Durlam, Hervé, Gard (cl. 80)	169
9.13	RE46428 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64, 92)	170
9.14	RE46180 E, Grimm, Hervé, Walther, Durlam (22, 23, 24, 25, 27, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 46, 47, 48, 49, 55, 56, 57, 67)	173
9.15	RE46180 E, Grimm, Hervé (72, 73, 77, 79, 80, 81, 82, 83, 84, 99)	187
9.16	RE46180 E, Grimm, Walther, Durlam, Hervé, Lenssen (26, 28, 29, 30, 31, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71)	193
9.17	RE46180 E, Grimm, Herve, Lenssen (74, 75, 76, 78, 85, 86, 88, 90, 93, 95, 96)	208
9.18	RE46180 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52)	216
9.19	RE46180 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53)	217
9.20	RE46180 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54)	219
9.21	RE46180 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66)	221
9.22	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64)	226
9.23	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69)	227
9.24	RE46180 E, Grimm, Hervé, Dill (cl. 87)	229
9.25	RE46180 E, Grimm, Hervé, Pant (cl. 88)	230
9.26	RE46180 E, Grimm, Hervé, Crolly (cl. 89)	231
9.27	RE46180 E, Grimm, Hervé, Shi (cl. 91, 97, 98)	233
9.28	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 92)	234
9.29	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 94)	235
10.0	CONCLUSION	236
10.1	ACTION MADE FINAL	236
10.2	Pertinent Art	237

1.0	REISSUE APPLICATIONS

1.1	Summary

This office action is in response to Applicant’s amendment with remarks filed on 2/25/2021 which is in response to non-final rejection mailed on 8/25/2020 in the examination of reissue application 15/470,997 filed 3/28/2017 regarding US Patent Number 8,390,283 B2 (hereafter the ‘283 patent) issued to Mather et al. on March 5, 2013.
 For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,390,283 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.0.

1.2	Reason for Reissue Application

This is a broadening reissue, Applicant seeks to broaden at least one patent claim that does not require the sensing element to have first and second edges and first and second sides. Applicant has cancelled original patent claim 1-21 and submitted new claims 22-99 in this reissue application and has identified new claim 22 that corrects the error. 
New claims 22, 43, and 72 are further amended in the amendment filed on 2/25/2021.
2.0	STATUS OF CLAIMS

Patent Claims 1-21 are cancelled by Applicant in the Amendment filed 8/9/2017.
New Claims 22-99 are rejected.
3.0	RESPONSE TO ARGUMENTS

3.1	Claims Rejected 22-99
Applicant’s Remarks (page 26, first paragraph) regarding claims 22-99 are rejected instead of claims 22-29 indicated in the office action is acknowledged. Due to a clerical error in PTO-326, Box 7, claims 22-29 were rejected instead of claims 22-99.
3.2	Higashi Reference (Previous non-final rejection 8/6/2018)

	Applicant submits that the prior art rejection in the non-final office action mailed on 8/6/2018 based on Higashi (US 2015/0177285) is ineligible art because US Patent Application No. 12/567,496, from which US. Patent No. 8,390,283 issued, was filed on September 25,
2009, and Higashi was published on June 25, 2015. As such, Applicant submits that
the non-final Office Action was in error, and the final Office Action mailed August 13,
2019, should have been a second non-final Office Action. (Remarks, page 26, 2nd paragraph).


3.1	Claim Interpretation

Applicant did not specifically argue examiners Interpretation of the claims under 35 U.S.C. §112(6th ¶) other than arguing that the claims are allowable over the cited art. Therefore, examiner maintains the Interpretation of the claims. (Remarks page 27, last paragraph).
3.2	Objection to the Figures
 In response to the objection to drawings, Applicant argued although the substrate is not specifically labeled in the figures the substrate is the base of the various embodiments of the magnetic field sensor (e.g., in FIGs. 1-5) and supports the structure of the magnetoresistive sensors 141-144, dielectric material 140, etc. (See e.g., col. 1, II. 41-57, col. 2, I. 45 to col. 3, I. 6, and col. 9, II. 1-13) For at least these reasons, Applicant requests that the objection to the Figures be withdrawn. (Remarks page 28, first paragraph).
Applicant’s arguments is not convincing because it fails to meet the requirement specified in 37 CFR 1.83 (a).
 37 CFR 1.83 (a)[Symbol font/0x2D] The drawing in a non-provisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper labeled representation (e.g., a labeled rectangular box). It is noted that the specification of the ‘283 patent discloses structure of the MTJ devices are all formed within dielectric material 140 (col. 9, lines 14-19). However, nowhere in the specification of the ‘283 patent it is disclosed that dielectric material 140 is the substrate. 
In view of the above, labelled representation of a substrate is required in the drawings.

3.3	Claim Rejection under 35 U.S.C. 251

	In response to the rejection of claims 22-99 under 35 U.S.C. 251 for defective reissue Declaration for submitting a copy of the previously filed Declaration in the reissue application 15/165,600 and therefore failing to identify a new error in the instant reissue application, Applicant makes the following arguments:
Reissue Declaration states that at least one claim "does not require the originally claimed sensing element to have first and second edges and first and second sides." The Reissue Declaration further states "[r]equiring the claimed sensing element to have first and second edges and first and second sides is unduly narrowing [, and that] [t]his error is being corrected by at least new claim 22."
Applicant further argued, moreover, pursuant to MPEP 1414(II)(D), this reissues application was filed on or after September 16, 2012, so a petition under 37 CFR 1.183 is no longer needed. Additionally, 37 CFR 1.175(f) (2) is complied with because the errors identified in the inventor's oath or declaration from the earlier-filed reissue application are still being relied upon as the basis for this reissue. (Remarks, pages 28-29).


 (a)  Applicant failed to explain in the remarks accompanying the continuation reissue application, why the filing of the copy of the oath/declaration from the parent reissue application is sufficient. A statement is needed to explain compliance with 37 CFR 1.175(f) (2). See MPEP 1414. II. D.
(b)   Applicant failed to identify a claim in the original patent that the application seeks to broaden. MPEP 1414. II. See Reissue Application Declaration by the Inventor filed 3/28/2017, Applicant did not comply sentence underlined below.  

    PNG
    media_image1.png
    183
    646
    media_image1.png
    Greyscale

In view of the above, rejection of claims 22-99 under 35 U.S.C. 251 for defective reissue Declaration is maintained.
3.4	Claim Rejections - 35 USC § 103

In response to the rejection of claims 22-32, 36, 39-43, 45-52, 55-62, 67, 68, 70-78, 81-86, 90, 93, 95, 96, and 99 rejected under 35 U.S.C. 103(a) as being unpatentable over Lenssen (US 6,501,678 B1), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Hervé et al. (FR 2,717,324), Applicant’s main argument is that the prior art combination fail to disclose or suggest a ferromagnetic thin-film based magnetic field sensor 
“wherein 
(i) the first flux guide is above or below the first sensing element of the first magnetoresistive sensor in the first direction, 
(ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and 
(iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element," as recited in independent claim 22. 
In particular, Applicant points to the Hervé reference and argued that portions of the flux guides (sheets 41 and 42) that face the sensing element (magnetic sensor 43) are parallel to a side of the sensing element (magnetic sensor 43). (Applicant’s Remarks page 32, paragraph 1).
Applicant further argued Hervé is directed to "a device for detecting the angular position of a rotating magnetic field existing inside a rotating electric machine." (Hervé, translation, page 1.) More specifically, Hervé is directed to a rotary electrical machine "where the rotor is wound and electrically powered by a collector." (Hervé, translation, page 2.) Applicant submits that one having ordinary skill in the art at the time of the invention would not have looked to Hervé with respect to a magnetoresistive field sensor that includes the plurality of magnetoresistive sensors as claimed. (Applicant’s Remarks page 32, paragraph 2).
Regarding Applicant’s above argument with respect to the Hervé reference, Examiner  points out that claim 22 is rejected over the combination of Lenssen, Grimm, Walther, Durlam, and Hervé and it is the combination of these references that makes claim 22 unpatentable. 

Applicant’s arguments have been fully considered but are not found convincing for the following reasons:
Examiner responds to Applicant’s main arguments.
(i) first flux guide is above or below the first sensing element of the first magnetoresistive sensor in the first direction, 
Lenssen was applied for specifically teaching magnetoresistive sensor (GMR-devices) comprising plurality of magnetoresistive sensors (first, second, third, and fourth magnetoresistive sensors) including flux guide for sensing a magnetic field as required in claim 22. Lenssen also disclosed the separation (space) between the GMR-devices can also be used for flux guide structures. Thus it would have been obvious to one of ordinary skill in the art to have positioned a first flux guide in a separation space between the GMR-devices which is above or below the first sensing element of the first magnetoresistive sensor in the first direction of the GMR-device (Lenssen, col. 15, lines 51-55). As it is known to one of ordinary skill in the art a flux guide is used to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Additionally, Grimm was added for specifically teaching ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material 
Additionally, Hervé was added for specifically teaching magnetic field sensor that includes magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 39 or 43 (magnetic field sensor H) and flux guide that face the sensing element (magnetic sensor 43) are non-parallel to a side of the sensing element (magnetic sensor 43).. (Hervé, page 8, lines 29-33, page 9, lines 15-21). (Fig. 1a, Fig. 1b, Fig. 2). 

(ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and 
Lenssen disclosed the separation1 (space) between the GMR-devices can also be used for flux guide structures. Thus it would have been obvious to one of ordinary skill in the art to provide a first flux guide positioned suitably in a separation space between the GMR-devices so that the flux guide faces the first sensing element and is disposed non-parallel to a side of the first sensing element to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance (Lenssen, Fig. 8, col. 15, lines 51-55).
Additionally, Grimm disclosed a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element. Specifically, Grimm discloses flux guides have one or more flux guide stripes which are arranged in parallel or perpendicular to the layers of the stack. Preferably the flux guides are deposited on the same 
Additionally, Hervé disclosed magnetoresistance type magnetic field sensor includes flux guide (31, 32) or (41, 42). Hervé clearly shows portion of flux guides (31, 32) or (41, 42) that faces the first sensing element are disposed non-parallel to a side of the at least one magnetic sensor (H) 39 or 43. (Hervé: Fig. 1b, Fig. 2). 
Applicant argued the Hervé reference cited in the above rejection allegedly teaching flux guides (sheets 41 and 42) are parallel to a side of the sensing element (magnetic sensor 43) (Remarks page 32, first paragraph). Examiner disagrees, because Fig. 2 of Hervé clearly shows flux guides (sheets 41 and 42) are disposed non-parallel to a side of the at least one magnetoresistive sensor 43 as required in independent claim 22. Clearly the end portions of flux guides 41, 42 are disposed at an angle with respect to a side of the magnetoresistive sensor 43.

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé, Fig. 2
Additionally, as shown in Fig. 1b, flux guides 31, 32 are positioned perpendicular to sensing element H.
In response to applicant's argument that one having ordinary skill in the art at the time of the invention would not have looked to Hervé with respect to a magnetoresistive field sensor that , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case Hervé teaches flux guide (31, 32) and (41, 42), is inserted between magnetic field sensor (H) and a zone where there is magnetic field (English Translation, page 2, first paragraph) for sensing the magnetic field, and flux guide is disposed non-parallel to a side of the sensing element (H. 39, 43) respectively to increase the lines of flux sensed by sensors (H. 39, 43) respectively so that the magnetic flux is more focused on the sensing element that increases the sensitivity of the sensor (Hervé, page 8, lines 29-33, page 9, lines 15-21). 
Therefore, one of ordinary skill would advantageously provide a flux guide inserted between magnetic field sensor and a zone where there is magnetic field for sensing the magnetic and the flux guide disposed non-parallel to a side of the sensing element disclosed by in a magnetoresistive sensor (GMR-devices) comprising plurality of magnetoresistive sensors comprising first, second, third, and fourth magnetoresistive sensors disclosed by Lenssen so that the magnetic flux is more focused on the sensing element of each of the first, second, third, and fourth magnetoresistive sensors that increases the sensitivity of the magnetoresistive sensor.

(iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element
2 (space) between the GMR-devices can also be used for flux guide structures. Thus it would have been obvious to one of ordinary skill in the art to provide a first flux guide positioned suitably at an end position of the flux guide proximate to a first edge and on a first side of the first sensing element to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance (Lenssen, Fig. 8, col. 15, lines 51-55).
Additionally, Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 that includes an end that is proximate to a first edge and on a first side of the first sensing element 200 (Grimm. Fig. 3 annotated by Examiner).

    PNG
    media_image3.png
    733
    701
    media_image3.png
    Greyscale

Grimm: Fig. 3



    PNG
    media_image4.png
    366
    658
    media_image4.png
    Greyscale


Cited references disclose first, second, third, and fourth magnetoresistive sensors as claimed in independent claim 22 (Remarks page 33, first paragraph).
Contrary to Applicants arguments regarding cited references fail to disclose the first, second, third, and fourth magnetoresistive sensors claimed in independent claim 22 (Remarks page 33, first paragraph), Lenssen, Grimm, Walther, Durlam, and Hervé disclosed all of the limitations of amended claim 22 (see claim rejection below) including ferromagnetic thin-film 
Lenssen specifically disclosed plurality of magnetoresistive sensors connected in a first circuit to sense magnetic field orthogonal to a plane of the plurality of magnetoresistive sensors, wherein the plurality of magnetoresistive sensors includes first, second, third, and fourth magnetoresistive sensors (41, 42, 43, 44) to measure magnetic field over the full 360° range (col. 13, lines 51-53, col. 14 lines 58-59) (Fig. 4).


    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

In view of the above, and  contrary to Applicants arguments regarding the cited references fail to disclose the claimed limitations including first, second, third, and fourth magnetoresistive sensors as claimed in independent claim 22 (Remarks page 33, first paragraph) the prior art combination including Lenssen, Grimm, Walther, Durlam, and Hervé disclosed all 
Therefore, the Examiner maintains the rejection of claims 22-99 under 35 U.S.C. 103(a) as being unpatentable over the prior art combination set forth in this office action. 

3.5	Double Patenting Rejections

Regarding nonstatutory double patenting rejections as being unpatentable over various claims of U.S. Patent No. RE46428 or RE46180 in view of various combinations of Hervé, Grimm, Walther, Durlam, Pant, Crolly, Lenssen, Gard, Dill, Shi, Ho, and Beam. (Office Action at pp. 106-215.) Applicant requests the reconsideration of the double patenting rejections in light of the claim amendments recited herein. Applicant further submits if the claims are found allowable over the prior art, Applicant may consider filing a Terminal Disclaimer (Remarks, page 33-34).
Since Applicant did not specifically argue the nonstatutory double patenting rejections with respect to the limitations of each claims rejected on the ground of nonstatutory double patenting the Examiner maintains the rejection of these claims as amended as set forth in this office action.
4.0	IMPROPER AMENDMENT TO REISSUE - 37 CFR 1.173(b)


The amendment filed 2/25/2021 proposes amendments to claims 22, 43, and 72 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications. A supplemental paper correctly amending the reissue application is required.


Also, per 37 CFR 1.173(c), each change made in the claim must be accompanied by an explanation of the support in the disclosure of the patent for the change.
Applicant submits pursuant to 37 C.F.R. § 1.173(c), support for the amendments to the new claims may be found throughout the disclosure of the patent, including, for example, in at least col. 2, line 45, through col. 3, line 6, col. 10, lines 32-56, and Figs. 2-5 and 7. (Remarks, page 27 and 36 Appendix). The above statement does not meet the requirement under 37 C.F.R. § 1.173 (b) (c). 
Regarding newly added independent claims 22, 43, and 72, the examiner reviewed the paragraphs and figures Applicant cited as support for the claims, but was unable to discern the limitations in the cited paragraphs. Applicant must clearly explain how the cited paragraphs disclose each of the specific limitations of each of the claims. See MPEP 1453. General allegations that cited paragraphs and figures provide support for the claims are insufficient.
Although the Examiner has accepted the non-compliant amendment filed on 2/25/2021 to expedite prosecution, any future non-complaint amendment will not be entered.
5.0	OBJECTION TO DRAWINGS
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “substrate” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Although conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be labeled representation (e.g., a labeled rectangular box).
A labeled representation of a substrate is required in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
6.0	CLAIM REJECTIONS - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


	Claims 22, 43, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner reviewed the portions of the specification Applicant cited as support for newly added claim limitations and found that the rejected claims are not supported as alleged in the filing papers.
To overcome the rejection, Applicant must clearly explain how the cited paragraphs disclose each of the specific limitations of each of the claims. General allegations that cited paragraphs and figures provide support for the claims are insufficient to overcome the rejection.
For Examination purpose, the amended limitations will be interpreted as best understood. 
7.0	CLAIM REJECTIONS - 35 USC § 251

Claims 22-99 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  
8.0	CLAIM REJECTIONS - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8.1	Lenssen, Grimm, Walther, Durlam, Hervé (cl. 22-32, 36, 39-43, 45-52, 55, 57-62, 67, 68, 70-78, 81-86, 90, 93, 95, 96, 99)

Claims 22-32, 36, 39-43, 45-52, 55-62, 67, 68, 70-78, 81-86, 90, 93, 95, 96, and 99 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenssen (US 6,501,678 B1), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Hervé et al. (FR 2,717,324).
22.	A ferromagnetic thin-film based magnetic field sensor comprising:
Lenssen disclosed ferromagnetic thin-film based magnetic field sensor (col. 13, lines 65-67) (Fig. 5).

a first plurality of magnetoresistive sensors coupled to sense a magnetic field in a first direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein the first plurality of magnetoresistive sensors includes first, second, third, and fourth magnetoresistive sensors;


    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4
the first magnetoresistive sensor comprising: 
a first sensing element, and
Lenssen disclosed first magnetoresistive sensor comprising: a first sensing element F (free ferromagnetic layer) (col. 14, line 1) (Fig. 5).

a first flux guide comprising a first soft ferromagnetic material, wherein the first soft ferromagnetic material is a first high permeability magnetic material, wherein 

    PNG
    media_image6.png
    433
    437
    media_image6.png
    Greyscale

Lenssen. Fig. 5
Lenssen disclosed soft magnetic flux guide 128 (col. 16, lines 2-5) and first sensing element 127 of the magnetoresistive sensor (Fig. 12a). Lenssen further disclosed that the separation area between the GMR-devices in a bridge circuit (Fig. 7) can also be used for flux guide (col. 15, lines 51-55).
Lenssen did not specifically disclose flux guide made of high permeability magnetic material. 

(i) the first flux guide is above or below the first sensing element of the first magnetoresistive sensor in the first direction, 
Lenssen disclosed the separation between the GMR-devices can also be used for flux guide structures, therefore it would have been obvious to position the flux guide in a separation space between the GMR-devices above or below the first sensing element of the first magnetoresistive sensor in the first direction so as to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance. (col. 15, lines 51-55).
(ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and 
Lenssen disclosed the separation between the GMR-devices can also be used for flux guide structures, therefore it would have been obvious to position the flux guide in a separation space between the GMR-devices with the flux guide disposed non-parallel to a side of the first sensing element so as to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

(iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element,
Lenssen disclosed the separation between the GMR-devices can also be used for flux guide structures, therefore it would have been obvious to position flux guide in a separation space between the GMR-devices such that an end portion of the flux guide is proximate to a first edge and on a first side of the first sensing element, so as to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
To the extent that Lenssen may not specifically disclose flux guide is made of high permeability magnetic material wherein, 
(i) the first flux guide is above or below the first sensing element of the first magnetoresistive sensor in the first direction, and 
(ii)  a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and 

it would have been obvious over Grimm.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide 200 is (i) above or below the sensing element 200 of the magnetoresistive sensor in the first direction, (ii) disposed non-parallel to a side of the first sensing element 200 and (iii) includes an end that is proximate to a first edge and on a first side of the sensing element 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200, and. the flux guide 204 has an end that is proximate to a first edge and on a first side of the sensing element 200. 
Additionally, Grimm teaches flux guide amplifies the magnetic flux and are arranged in parallel or perpendicular to the layers of the stack [0019]. Thus it would have been obvious to provide a flux guide structure so that a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element because Grimm teaches ferromagnetic thin-film based magnetic field sensor comprising flux guide disposed non-parallel/perpendicular to a side of the first sensing element as required to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
. 	At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify first magnetoresistive sensor disclosed by Lenssen by providing a flux guide disclosed by Grimm wherein the flux guide is positioned,

	(ii) a portion of the first flux guide that faces the first sensing element disposed non-parallel to a side of the first sensing element, and 
	(iii) the flux guide includes an end that is proximate to a first edge and on a first side of the sensing element.
	Based on the above the teaching of a flux guide disclosed by Lenssen and Grimm it would have been obvious to provide the flux guide as claimed in (i), (ii), and (iii) in the first magnetoresistive sensor disclosed by Lenssen to concentrate the sensed magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

    PNG
    media_image3.png
    733
    701
    media_image3.png
    Greyscale

Grimm: Fig. 3



 (ii) a portion of the first flux guide that faces the first sensing element disposed non-parallel to a side of the first sensing element, and 
(iii) the flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element, 
it is obvious over the magnetoresistance type magnetic field sensor disclosed by Hervé et al. (FR 2,717,324).
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 39 or 43 (magnetic field sensor H), (ii) disposed non-parallel to a side of the sensing element (H)  39 or 43, and (iii) includes an end that is proximate to a first edge and on a first side of the first sensing element (H) 39 or 43 (Hervé, page 8, lines 29-33, page 9, lines 15-21). (Fig.1b, Fig. 2).



    PNG
    media_image7.png
    373
    423
    media_image7.png
    Greyscale

Hervé: Fig. 1b



    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2




At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the first magnetoresistive sensor disclosed by Lenssen by adding a flux guide disclosed by Grimm and Hervé et al. and providing the first flux guide disposed non-parallel to a side of the first sensing element disclosed by Hervé et al. wherein the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element disclosed by Hervé et al. so that the magnetic flux to be sensed may be concentrated and guided by the flux guide to the magnetic field sensor. One of ordinary skill in the art would be further motivated by the teaching of Hervé to provide the flux guide disposed non-parallel to a side of the sensing element to allow bending of the magnetic flux so that the flux is focused on the sensing element for achieving even greater sensitivity of the sensor. [See MPEP 2144.05 Routine Optimization A. Optimization Within Prior Art Conditions or Through Routine Experimentation. 
Recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In the instant case the claimed combination of elements for sensing magnetic field by ferromagnetic thin-film based magnetic field sensor comprising plurality of magnetoresistive sensors including a sensing element, and a flux guide, wherein the flux guide is positioned in a space between the magnetic field to be sensed and the sensing element so that the flux is more focused on the sensing element that increases the sensitivity of the sensor was known in the art and one of ordinary skill in the art could have easily changed the form or position of the flux guide appropriate to the specific application to produce better results by optimization within prior art conditions or through routine experimentation.

the second magnetoresistive sensor comprising:
a second sensing element, and 
a second flux guide comprising a second soft ferromagnetic material,
wherein the second soft ferromagnetic material is a second high permeability magnetic material, wherein the second flux guide is (i) above or below the second sensing element of the second magnetoresistive sensor in the first direction, (ii) disposed non-parallel to a side of the second sensing element, and (iii) includes an end that is proximate to and on the side of the second sensing element; 
the third magnetoresistive sensor comprising:
 a third sensing element, and
a third flux guide comprising a third soft ferromagnetic material, wherein the third soft ferromagnetic material is a third high permeability magnetic material, wherein the third flux guide is (i) above or below the third sensing element of the third magnetoresistive sensor in the first direction, (ii) disposed non-parallel to a side of the third sensing element, and (iii) includes an end that is proximate to and on the side of the third sensing element; 
the fourth magnetoresistive sensor comprising: 
a fourth sensing element, and
a fourth flux guide comprising a fourth soft ferromagnetic material, wherein the fourth soft ferromagnetic material is a fourth high permeability magnetic material, wherein the fourth flux guide is (i) above or below the fourth sensing element of the fourth magnetoresistive sensor in the first direction, (ii) disposed non-parallel to a side of the fourth sensing element, and (iii) includes an end that is proximate to and on the side of the fourth sensing element; 
Regarding the claimed second, third, and fourth magnetoresistive sensor, Lenssen disclosed magnetoresistive sensors (41, 42, 43, 44) comprising second, third, and fourth sensing element, and connected in a Wheatstone bridge circuit for magnetic field sensing (col. 13, lines 51-53).
While Lenssen disclosed flux guides 128 (flux guide pieces) (col. 15, lines 52-53, col. 16, lines 3-5), Lenssen did not specifically disclose second, third, and fourth flux guides each disposed non-parallel to a side of the first, second, third and fourth sensing element respectively.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide is (i) above or below the  and (iii) includes an end that is proximate to and on the side of the sensing element [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the second, third, and fourth magnetoresistive sensor disclosed by Lenssen by providing a flux guide flux guide positioned (i) above or below the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm in each of the second, third, and fourth magnetoresistive sensor disclosed by Lenssen to concentrate the sensed magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
To the extent that Lenssen and Grimm fails to disclose wherein the second, third, and fourth flux guide of the second, third, and fourth magnetoresistive sensor respectively is
 (ii) disposed non-parallel to a side of the second, third, and fourth sensing element respectively, and 
(iii) includes an end that is proximate to and on the side of the second, third, and fourth sensing element respectively,
it is obvious over the magnetoresistance type magnetic field sensor disclosed by Hervé et al. (FR 2,717,324).
Hervé et al. (FR 2,717,324) disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned above sensing element 43 

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2
Furthermore, GMR (Giant Magneto Resistance) sensors disclosed by Lenssen are generally sensitive only to the magnetic field in the plane of the substrate due to fabrication restraints, and suitable flux guides can be deposited with good symmetry that are able to convert the out-of-plane magnetic flux to the GMR sensor plane. Wheatstone bridge is configured to deduce a differential voltage only relative to the z-component of the magnetic field. Additionally, the magnetic field in the active region of the GMR sensor would be intensified. With these flux guides, the magnetic field perpendicular to the chip surface can be detected with the GMR sensors in-plane. Also, the sensitivity of the sensor can be improved due to the amplification ability of the flux guides.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the second, third, and fourth magnetoresistive sensor disclosed by Lenssen and Grimm by providing a flux guide flux guide disposed non-parallel to a side of the sensing element that includes an end that is proximate to and on the side of the sensing element disclosed 

wherein the sensor further includes a plurality of cladded lines, wherein each cladded line is positioned adjacent to one of the first, second, third, and fourth flux guides, wherein each flux guide of the first, second, third, and fourth flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Lenssen and Grimm did not specifically disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Grimm and Lenssen by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.
Lenssen did not specifically disclose flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.


    PNG
    media_image8.png
    733
    701
    media_image8.png
    Greyscale

Grimm. Fig. 3 

Lenssen and Grimm did not specifically disclose flux guide includes horizontal segment connecting the two vertical segments.
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).

    PNG
    media_image9.png
    806
    601
    media_image9.png
    Greyscale

Walther. Fig. 11B
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor of Lenssen, Grimm and Hervé by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.

23.	The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein each of the first, second, third, and fourth high permeability magnetic materials is the same material.
Lenssen disclosed first, second, third, and fourth magnetoresistive sensors (41, 42, 43, 44) are connected in Wheatstone bridge circuit for magnetic field sensing and teaches that in Wheatstone bridge configurations, it is needed that the four devices that make the Wheatstone bridge are identical (col. 4, lines 25-32).
At the time the invention was made it would have been obvious to add flux guides made of high permeability magnetic material disclosed by Grimm to each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen and to have made the flux guides using the same high permeability magnetic material in each of the first, second, third, and fourth magnetoresistive sensor because Lenssen teaches the four devices (first, second, third, and fourth magnetoresistive sensor) that make the Wheatstone bridge are identical.
		
24.	The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein at least one of the first, second, third, and fourth high permeability magnetic materials is nickel iron (NiFe).
Lenssen et al. did not specifically disclose wherein each of the first, second, third, and fourth high permeability magnetic materials is nickel iron (NiFe).
Grimm disclosed preferably nickel-iron (NiFe) magnetic material is used for the flux guide [0022] 


25.	The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein each of the first, second, third, and fourth high permeability magnetic materials is nickel iron (NiFe).
Lenssen et al. did not specifically disclose wherein each of the first, second, third, and fourth high permeability magnetic materials is nickel iron (NiFe).
Grimm disclosed preferably nickel-iron (NiFe) magnetic material is used for the flux guide [0022] 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to provide first, second, third, and fourth flux guide comprising soft high permeability magnetic material in a Wheatstone bridge circuit disclosed by Lenssen wherein the soft high permeability magnetic material is NiFe disclosed by Grimm which is a preferred high permeability magnetic material used for magnetic field sensing.

26.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power and output terminals connected to a voltage meter.


    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4
27.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit is configured to detect the magnetic field in the first direction.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected to form a circuit wherein the circuit is configured to detect the magnetic field in the first direction (GMR angle sensor) (Fig. 4).

28.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first plurality of magnetoresistive sensors is connected into a bridge circuit having input terminals and output terminals.


29.	The ferromagnetic thin-film based magnetic field sensor of claim 28, wherein the input terminals are configured to receive electrical power and the output terminals are connected to a voltmeter to measure an output signal.
	Lenssen disclosed input terminals (46, 47) are configured to receive electrical power and the output terminals (48, 49) are connected to a voltmeter (inherent) to measure an output signal. (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements. 

30.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected for differential measurement (V1-V2) (Fig. 4).

    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

31.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation 

32.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first and second magnetoresistive sensors are connected to, in operation, produce a response when sensing a magnetic field in a second direction orthogonal to the first direction.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above.
Lenssen disclosed first and second magnetoresistive sensors are connected to, in operation, produce a response when sensing a magnetic field in a second direction orthogonal to the first direction. The specification of the ‘283 patent disclosed that MTJ elements 141, 142 are connected in Wheatstone bridge circuit so that the X field response is eliminated and twice the Z field response is measured (See US 8,390,283 B2 col. 9 lines 61-65). Lenssen also disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge shown in Figs. 3 and 4, therefore in operation, also produce a response when sensing a magnetic field in a second direction orthogonal to the first direction.

36.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal, and wherein the sensor signal is configured for use in determining the magnetic field in the first direction.


39.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first magnetoresistive sensor further includes a first reference layer, the second magnetoresistive sensor further includes a second reference layer, the third magnetoresistive sensor further includes a third reference layer, and the fourth magnetoresistive sensor further includes a fourth reference layer.
	Lenssen disclosed first, second, third, and fourth magnetoresistive sensor for use in a bridge circuit wherein each of the first, second, third, and fourth magnetoresistive sensor comprise layers P and F, and P (pinned layer) being the reference layer (Fig. 5).

    PNG
    media_image6.png
    433
    437
    media_image6.png
    Greyscale

Lenssen. Fig. 5



    PNG
    media_image10.png
    381
    397
    media_image10.png
    Greyscale

Lenssen. Fig. 6

40.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein at least one of the first, second, third, and fourth flux guides is configured as a bar.
Lenssen did not specifically disclose wherein at least one of the first, second, third, and fourth flux guides is configured as a bar.
Grimm disclosed flux guide 204 configured as a bar (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by Lenssen by adding flux guide 204 configured as a bar disclosed by Grimm for concentrating the magnetic flux and directing it to the sensing element.

41.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein the first and third flux guides are above the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the second and fourth sensing elements, respectively.
Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202.
Lenssen and Grimm did not specifically disclose the first and third flux guides are above the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the second and fourth sensing elements, respectively.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by Lenssen and Grimm by adding first and third flux guides above the first and third sensing elements, respectively, and adding second and fourth flux guides below the second and fourth sensing elements, respectively as required for directing the sensed magnetic flux to the sensing elements.

42.	The ferromagnetic thin-film based magnetic field sensor of claim 22, wherein each of the first, second, third, and fourth sensing elements includes a first side and a second side opposite to the first side, and wherein the first and third flux guides are above the first sides of the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the first sides of the second and fourth sensing elements, respectively.


Lenssen did not specifically disclose first and third flux guides are above the first sides of the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the first sides of the second and fourth sensing elements, respectively.
Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by Lenssen and Grimm by adding first and third flux guides above the first sides of first and third sensing elements, respectively, and adding second and fourth flux guides below the first sides of the second and fourth sensing elements, respectively as required for directing the sensed magnetic flux to the sensing elements.

43.	A ferromagnetic thin-film based magnetic field sensor comprising: 
a first plurality of magnetoresistive sensors coupled together, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors comprises in an order in a direction:
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) coupled together in a bridge circuit (Fig. 4).



    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

a reference layer,
Lenssen disclosed a reference layer P (Fig. 5).

an intermediate layer, and a sensing element; and
Lenssen disclosed intermediate layer L, and a sensing element F (Fig. 5).

    PNG
    media_image6.png
    433
    437
    media_image6.png
    Greyscale

Lenssen: Fig. 5
one or more flux guides, wherein each flux guide of the one or more flux guides includes a soft ferromagnetic material, wherein the soft ferromagnetic material is a high permeability magnetic material, wherein at least one flux guide of the one or more of flux guides is associated with at least one magnetoresistive sensor of the first plurality of magnetoresistive sensors, and 
Lenssen disclosed one or more flux guides, wherein each flux guide of the one or more flux guides includes a soft magnetic material wherein at least one flux guide of the one or more of flux guides is associated with at least one magnetoresistive sensor of the first plurality of magnetoresistive sensors (col. 15, lines 51-55; col. 16, lines 2-5)(Fig. 12a).
Lenssen did not specifically disclose flux guide made of high permeability magnetic material. 
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material [0015] (Fig. 3).

wherein 
(i) the at least one flux guide is in a plane that is above or below the at least one magnetoresistive sensor and parallel to the sensing element of the at least one magnetoresistive sensor, 
(ii) a portion of the at least one flux guide that faces the at least one magnetoresistive sensor is disposed non-parallel to a side of the at least one magnetoresistive sensor, and 
(iii) at least one flux guide includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor,


Additionally Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 is (i) in a plane that is above or below the at least one magnetoresistive sensor and parallel to the sensing element of the at least one magnetoresistive sensor, (ii) disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor 200 [0021] and (iii) includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by Lenssen by including (i) flux guide adjacent to the sensing element and above or below the sensing element, and (ii) the flux guide disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor, and (iii) the flux guide includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor disclosed by Grimm to conduct magnetic flux and to guide the 

    PNG
    media_image3.png
    733
    701
    media_image3.png
    Greyscale

Grimm: Fig. 3

To the extent that Lenssen and Grimm fails to disclose,
(ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and 
(iii) the flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element, 
it is obvious over the magnetoresistance type magnetic field sensor disclosed by Hervé et al. (FR 2,717,324).
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 39 or 43 (magnetic field sensor H), (ii) disposed non-parallel to a side of the sensing element 39 or 



    PNG
    media_image7.png
    373
    423
    media_image7.png
    Greyscale

Hervé: Fig. 1b



    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2



As shown in Fig. 1b and Fig. 2 of Hervé, flux guide (31, 32) and (41, 42), are disposed non-parallel to a side of the sensing element 39 and 43 respectively to increase the lines of flux sensed by the sensors 39 and 43 respectively so that the flux is more focused on the sensing element that increases the sensitivity of the sensor (Hervé, page 8, lines 29-33, page 9, lines 15-21).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen and Grimm by providing flux guide flux guide positioned (i) above the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing 
Recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In the instant case the claimed combination of elements for sensing magnetic field by ferromagnetic thin-film based magnetic field sensor comprising plurality of magnetoresistive sensors including a sensing element, and a flux guide, wherein the flux guide is positioned in a space between the magnetic field to be sensed and the sensing element so that the flux is more focused on the sensing element that increases the sensitivity of the sensor was known in the art at the time of the invention and one of ordinary skill in the art could have easily changed the form 

wherein the sensor further includes a plurality of cladded lines, wherein each cladded line is positioned adjacent to a flux guide of the one or more flux guides, 
Lenssen and Grimm did not specifically disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive memory device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Grimm and Lenssen by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and for providing shielding from stray external fields.

wherein each flux guide of the one or more flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Lenssen did not specifically disclose flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Grimm disclosed flux guides includes two vertical segments 204 and wherein a free end of each vertical segment is flared away from the other vertical segment (Fig. 3).

    PNG
    media_image8.png
    733
    701
    media_image8.png
    Greyscale

Grimm. Fig. 3

Lenssen and Grimm did not specifically disclose flux guide includes horizontal segment connecting the two vertical segments.
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).

    PNG
    media_image9.png
    806
    601
    media_image9.png
    Greyscale

Walther. Fig. 11B

At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor of Lenssen and Grimm by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to 

45.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the intermediate layer is an insulating dielectric layer.
Lenssen disclosed wherein the intermediate layer L is an insulating dielectric layer     (Fig. 5).
	
46.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor,
Lenssen disclosed the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 (Fig. 4).

    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

wherein one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and
wherein the first flux guide is associated with the first magnetoresistive sensor, the second flux guide is associated with the second magnetoresistive sensor, the third flux guide is associated with the third magnetoresistive sensor, and the fourth flux guide is associated with the fourth magnetoresistive sensor.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 associated with magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by adding a flux guide associated with the sensing element of each of the first, second, third, and fourth magnetoresistive sensor disclosed by Grimm to guide the magnetic flux from a 

47.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor,
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 (Fig. 3).

wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is below the second magnetoresistive sensor, the third flux guide is above the third magnetoresistive sensor, and the fourth flux guide is below the fourth magnetoresistive sensor.
Lenssen did not disclose flux guides.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).


48.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, each of the first, second, third, and fourth magnetoresistive sensors including a first side and a second side opposite to the first
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 and sensors including a first side and a second side opposite to the first (Fig. 3).

wherein the plurality of flux guides comprises a first flux guide, a second flux guide, a third flux guide, a fourth flux guide, a fifth flux guide, a sixth flux guide, a seventh flux guide, and an eighth flux guide, and
wherein the first flux guide is below the first side of first magnetoresistive sensor, the second flux guide is above the second side of the first magnetoresistive sensor, the third flux guide is above the first side of the second magnetoresistive sensor, the fourth flux guide is below the second side of the second magnetoresistive sensor, the fifth flux guide is below the first side of the third magnetoresistive sensor, the sixth flux guide is above the second side of the third magnetoresistive sensor, the seventh flux guide is above the first side of the fourth magnetoresistive sensor, and the eighth flux guide is below the second side of the fourth magnetoresistive sensor.
Lenssen did not disclose first, second, third, fourth, fifth, sixth, seventh, and eight flux guides.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by including a flux guide flux guide adjacent to the sensing element and above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

49.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the high permeability magnetic material is nickel iron (NiFe).
Lenssen et al. did not specifically disclose wherein the high permeability magnetic materials is nickel iron (NiFe).
Grimm disclosed preferably nickel-iron (NiFe) high permeability magnetic material is used for the flux guide [0022] 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetic field sensor disclosed by Lenssen by providing flux guide comprising high permeability NiFe material disclosed by Grimm which is a preferred magnetic field sensing material. 

50.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected for differential measurement (V1-V2) (Fig. 4).

51.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).

52.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, produce a response when sensing a magnetic field in a second direction orthogonal to the direction.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen disclosed first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction. As shown in Fig. 6 the magnetization of the first bridge circuit 60 is 90° with respect to the magnetization of the second bridge circuit 69 which enables the sensor to measure the direction of the magnetic field in the full 360° range (col. 14, lines 42-67).
Lenssen disclosed first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction. The specification of the ‘283 patent disclosed that MTJ elements 141, 142 are connected in Wheatstone bridge circuit so that the X field response is eliminated and twice the Z field response is measured (See US 8,390,283 B2 col. 9 lines 61-65). Lenssen also disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge shown in Figs. 3 and 4, therefore in operation, also produce a response when sensing a magnetic field in a second direction orthogonal to the direction.

55.	 The ferromagnetic thin-film based magnetic field sensor of claim 43,
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

 further comprising:
a second plurality of magnetoresistive sensors configured to be electrically connected together, wherein the first plurality of magnetoresistive sensors is configured to sense a first magnetic field in the direction, and wherein the second plurality of magnetoresistive sensors is configured to sense a second magnetic field in a second direction orthogonal to the direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 electrically connected together, wherein the first plurality of magnetoresistive sensors (61, 62, 63, 64) is configured to sense a first magnetic field in the direction,  and wherein the second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  is configured to sense a second magnetic field in a second direction orthogonal to the direction (col.  14, line 42 to col. 15, line 2 (Fig. 6).                  

    PNG
    media_image11.png
    420
    475
    media_image11.png
    Greyscale

Lenssen. Fig. 6

57.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 


wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit is configured to detect a magnetic field in the direction.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit is configured to detect a magnetic field in the direction (Fig. 5, 6).
58.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power and output terminals connected to a voltage meter.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) connected to a voltage meter (inherent) (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements.

59.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
wherein the first plurality of magnetoresistive sensors is connected into a bridge circuit having input terminals and output terminals.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) and output terminals (48, 49) (Fig. 4). 

60.	The ferromagnetic thin-film based magnetic field sensor of claim 59, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 59 as set forth above.

wherein the input terminals are configured to receive electrical power and the output terminals are connected to a voltmeter to measure an output signal.
Lenssen disclosed input terminals (46, 47) are configured to receive electrical power and the output terminals (48, 49) are connected to a voltmeter (inherent) to measure an output signal. (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements. 

61.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the order in the direction includes:
the sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and
Lenssen disclosed sensing element P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer L of each magnetoresistive sensor (Fig. 5).
	the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer of each magnetoresistive sensor.
Lenssen disclosed the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer F of each magnetoresistive sensor (Fig. 5).

    PNG
    media_image12.png
    432
    434
    media_image12.png
    Greyscale

Lenssen. Fig. 5

62.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 


wherein the order in the direction includes:
the reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and
Lenssen disclosed pinned or hard ferromagnetic layer P which is considered the reference layer and another ferromagnetic layer F with an intermediate layer L in between the two layers. 

the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element of each magnetoresistive sensor.
Lenssen disclosed the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element F of each magnetoresistive sensor (Fig. 5).

67.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining a magnetic field in the direction.


68.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the reference layer of each magnetoresistive sensor includes:
a ferromagnetic layer; and an antiferromagnetic layer.
	Lenssen disclosed sensing system includes an Artificial Antiferromagnet (AAF) structure.  An AAF is a magnetic multilayer structure that includes alternating ferromagnetic and antiferromagnetic (non-magnetic) layers that results in an antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field (col. 5, lines 18-30).

70.	The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the reference layer of each magnetoresistive sensor includes:
a ferromagnetic layer; and
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer (Fig. 5).
 an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34).

71.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes:
a ferromagnetic layer including a three-layer structure; and 
an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including a three-layer structure (Fig. 5) and 
an antiferromagnetic layer (col. 1, lines 48-50).

 72.	A ferromagnetic thin-film based sensor comprising:
a first plurality of magnetoresistive sensors coupled to sense a first magnetic field in a direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors includes a sensing element: and
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) coupled to sense a first magnetic field in a direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors includes a sensing element (Fig. 4).

    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

Additionally, Lenssen disclosed plurality of magnetoresistive sensors (61, 62, 63, 64) coupled to sense a first magnetic field in a direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors includes a sensing element (Fig. 6).


    PNG
    media_image11.png
    420
    475
    media_image11.png
    Greyscale

Lenssen. Fig. 6


one or more flux guides, wherein each flux guide of the one or more flux guides includes a soft ferromagnetic material, wherein the soft ferromagnetic material is a high permeability magnetic material, wherein at least one flux guide of the one or more flux guides is associated with the sensing element of at least one magnetoresistive sensor of the first plurality of magnetoresistive sensors, and wherein 
Lenssen disclosed one or more flux guides, wherein each flux guide of the one or more flux guides includes a soft magnetic material wherein at least one flux guide of the one or more of flux guides is associated with at least one magnetoresistive sensor of the first plurality of magnetoresistive sensors (col. 15, lines 51-55; col. 16, lines 2-5)(Fig. 12a).
Lenssen did not specifically disclose flux guide made of high permeability magnetic material. 


(i) the at least one flux guide is in a plane that is above or below the associated sensing element in the direction and parallel to the associated sensing element, 
(ii)  portion of the at least one flux guide that faces the at least one magnetoresistive sensor is disposed non-parallel to a side of the at least one magnetoresistive sensor, and 
(iii) the at least one flux guide includes an end that is proximate to a first edge of the associated sensing element and on a first side of the associated sensing element; and 
Lenssen disclosed the separation between the GMR-devices can also be used for flux guide structures, therefore it would have been obvious to position flux guide in a separation space between the GMR-devices (i) above or below the first sensing element of the first magnetoresistive sensor in the first direction and parallel to the sensing element of the at least one magnetoresistive sensor and to provide (ii) a portion of the at least one flux guide that faces the at least one magnetoresistive sensor is disposed non-parallel to a side of the at least one magnetoresistive sensor and (iii) at least one flux guide includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor, so as to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance. (col. 15, lines 51-55)(Fig. 7 and Fig. 12a).
Additionally Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 is (i) in a plane that is above or below the at least one magnetoresistive sensor and parallel to the sensing element of the at least one magnetoresistive sensor, (ii) disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by Lenssen by including (i) flux guide adjacent to the sensing element and above or below the sensing element, and (ii) the flux guide disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor, and (iii) the flux guide includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor disclosed by Grimm to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

    PNG
    media_image3.png
    733
    701
    media_image3.png
    Greyscale

Grimm: Fig. 3

To the extent that Lenssen and Grimm fails to disclose,

(iii) the flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element, 
it is obvious over the magnetoresistance type magnetic field sensor disclosed by Hervé et al. (FR 2,717,324).
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 39 or 43 (magnetic field sensor H), (ii) disposed non-parallel to a side of the sensing element 39 or 43, and (iii) includes an end that is proximate to and on the side of the sensing element 39 or 43 (Hervé, page 8, lines 29-33, page 9, lines 15-21). (Fig.1b, Fig. 2).



    PNG
    media_image7.png
    373
    423
    media_image7.png
    Greyscale

Hervé: Fig. 1b



    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2




At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen and Grimm by providing (ii) portion of the at least one flux guide that faces the at least one magnetoresistive sensor is disposed non-parallel to a side of the magnetoresistive sensor sensing element, and (iii) at least one flux guide includes an end that is proximate to a first edge of the associated sensing element and on a first side of the associated sensing element as disclosed by Hervé to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance. See MPEP 2144.05 Routine Optimization A. Optimization Within Prior Art Conditions or Through Routine Experimentation. 
Recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
In the instant case the claimed combination of elements for sensing magnetic field by ferromagnetic thin-film based magnetic field sensor comprising plurality of magnetoresistive sensors including a sensing element, and flux guide, wherein flux guide is positioned in a space between the magnetic field to be sensed and the sensing element so that the flux is more focused on the sensing element that increases the sensitivity of the sensor was known in the art at the time of the invention and one of ordinary skill in the art could have easily changed the form or position of the flux guide appropriate to the specific application to produce better results by optimization within prior art conditions or through routine experimentation.

a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a second magnetic field orthogonal to the first magnetic field.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’) electrically connected together in a second bridge circuit 69 to sense a second magnetic field orthogonal to the first magnetic field (col.  14, line 42 to col. 15, line 2) (Fig. 6).    

    PNG
    media_image11.png
    420
    475
    media_image11.png
    Greyscale

Lenssen. Fig. 6

73.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 
Lenssen in combination with Grimm, Walther and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

wherein the high permeability magnetic material is nickel iron (NiFe).
Grimm disclosed wherein the high permeability magnetic material is nickel iron (NiFe). [0022].
At the time the invention was made it would have been obvious to modify ferromagnetic thin-film based magnetic field sensor disclosed by Lenssen by adding flux guide made of high permeability magnetic material comprising nickel iron (NiFe) disclosed by Grimm for concentrating the magnetic flux to sensing element.

 74.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 

wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power and output terminals connected to a voltage meter.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors (41, 42, 43, 44) is connected to form a circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) connected to a voltage meter (V1-V2) (Fig. 4). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements. 

75.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

wherein first plurality of magnetoresistive sensors is connected into a bridge circuit having input terminals and output terminals.
Lenssen disclosed first plurality of magnetoresistive sensors (41, 42, 43, 44) is connected into a bridge circuit having input terminals (46, 47) and output terminals (48, 49) (Fig. 4).

76.	 The ferromagnetic thin-film based magnetic field sensor of claim 75, 


wherein the input terminals are configured to receive electrical power and the output terminals are connected to a voltmeter to measure an output signal.
Lenssen disclosed input terminals (46, 47) are configured to receive electrical power and the output terminals (48, 49) are connected to a voltmeter (inherent) to measure an output signal. (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements. 
77.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen disclosed the sensing element P of each magnetoresistive sensor is disposed adjacent to a reference layer F, and wherein an intermediate layer L is disposed between the sensing element P and the reference layer F (Fig. 5).

78.	The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an insulating dielectric layer is disposed between the sensing element and the reference layer.
Lenssen disclosed the sensing element P of each magnetoresistive sensor is disposed adjacent to a reference layer F, and wherein an insulating dielectric layer L is disposed between the sensing element P and the reference layer F (Fig. 5).

81.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is connected together to generate a sensor signal configured for use in determining the first magnetic field in the direction.
Lenssen disclosed first plurality of magnetoresistive sensors is connected together to generate a sensor signal configured for use in determining the first magnetic field in the direction (Fig. 5, 6).

82.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor,
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 (Fig. 3).

wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and
wherein the first flux guide is associated with the first magnetoresistive sensor, the second flux guide is associated with the second magnetoresistive sensor, the third flux guide is associated with the third magnetoresistive sensor, and the fourth flux guide is associated with the fourth magnetoresistive sensor.
Lenssen did not disclose plurality of flux guides.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 associated with magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by including a flux guide flux guide associated with a magnetoresistive sensor disclosed by Grimm and associating the guide flux guide disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

83.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor,
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 (Fig. 3).

wherein the plurality of flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and
Lenssen did not disclose plurality of flux guides.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).

wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is below the second magnetoresistive sensor, the third flux guide is above the third magnetoresistive sensor, and the fourth flux guide is below the fourth magnetoresistive sensor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by including a flux guide flux guide above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
84.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, each of the first, second, third, and fourth magnetoresistive sensors including a first side and a second side opposite to the first side,
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 (Fig. 3). Lenssen disclosed each of the first, second, third, and fourth magnetoresistive sensors including a first side and a second side opposite to the first (Fig. 3). Fig. 5 of Lenssen shows a structure of a magnetoresistive sensor including a first side and a second side opposite to the first.

wherein one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, a fourth flux guide, a fifth flux guide, a sixth flux guide, a seventh flux guide, and an eighth flux guide, and
wherein the first flux guide is below the first side of first magnetoresistive sensor, the second flux guide is above the second side of the first magnetoresistive sensor, the third flux guide is above the first side of the second magnetoresistive sensor, the fourth flux guide is below the second side of the second magnetoresistive sensor, the fifth flux guide is below the first side of the third magnetoresistive sensor, the sixth flux guide is above the second side of the third magnetoresistive sensor, the seventh flux guide is above the first side of the fourth magnetoresistive sensor, and the eighth flux guide is below the second side of the fourth magnetoresistive sensor.
Lenssen did not disclose one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, a fourth flux guide, a fifth flux guide, a sixth flux guide, a seventh flux guide, and an eighth flux guide.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by including a flux guide flux guide above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

85.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen further disclosed first and second magnetoresistive sensors are connected for differential measurement (V1-V2) (Fig. 4).
86.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen further disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).

87.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing the second magnetic field.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen disclosed first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction 

90.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer and an intermediate layer disposed between the sensing element and the reference layer.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen et al. disclosed each magnetoresistive sensor further includes a reference layer P and an intermediate layer L disposed between the sensing element F and the reference layer P    (col. 13, line 65 to col. 14 line 4) (Fig. 5).

93.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and 
Lenssen disclosed each magnetoresistive sensor further includes a reference layer P   (Fig. 5).

wherein the reference layer comprises: 
a ferromagnetic layer; and 
an antiferromagnetic layer.
Lenssen disclosed sensing system includes an Artificial Antiferromagnet (AAF) structure.  AAF is a magnetic multilayer structure that includes alternating ferromagnetic and antiferromagnet (non-magnetic) layers that results in an antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field (col. 5, lines 18-30).

95.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and wherein the reference layer comprises:
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 5). 

a ferromagnetic layer; and
Lenssen disclosed ferromagnetic layer P (col. 14, lines 35-38) (Fig. 5).

 an antiferromagnetic layer including iridium-manganese (lrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed antiferromagnetic (AAF) layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34).

    PNG
    media_image13.png
    61
    356
    media_image13.png
    Greyscale


96.	The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and 


wherein the reference layer comprises: a ferromagnetic layer including a three-layer structure; and 
Lenssen disclosed ferromagnetic layer including a three-layer structure (“two or more magnetic layers”) (col. 1, lines 51-53, col. 5, lines 18-21).

an antiferromagnetic layer.
Lenssen disclosed antiferromagnetic layer (AF) (col. 1, lines 48-50).

99.	The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining the first magnetic field.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected to generate a sensor signal for determining the magnetic field in the first direction (col. 14, lines 48-50) (Fig. 4).

    PNG
    media_image14.png
    45
    344
    media_image14.png
    Greyscale


8.2	Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53, 88)

Claims 33, 53, and 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) or Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Pant et al. (US 5,247,278).

33.	The ferromagnetic thin-film based magnetic field sensor of claim 22, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above.

wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction.
Lenssen disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Pant et al. so as to 

53.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the direction.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above. Lenssen specifically teaches first and second magnetoresistive sensors are connected in a Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal to the direction as claimed.
To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).


88.	The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. Lenssen specifically teaches first and second magnetoresistive sensors are connected in a Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal to the direction as claimed.
Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 

8.3	Grimm, Lenssen, Walther, Durlam, Crolly (cl. 34, 54, 89)

Claim 34, 54 and 89, are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Crolly et al. (US 2006/0087318).

34.	The ferromagnetic thin-film based magnetic field sensor of claim 22,
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above.

wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement in the first direction.
Lenssen et al. did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement in the first direction.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].

    PNG
    media_image15.png
    582
    541
    media_image15.png
    Greyscale

Crolly Fig. 8

At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Crolly et al. so as to 

54.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement in the direction.
Lenssen et al. did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement in the first direction.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

89.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor and a second magnetoresistive sensor, and wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement when sensing the first magnetic field.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen et al. did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement in the first direction.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

8.4	Grimm, Lenssen, Walther, Durlam, Sudai (cl. 35, 44, 79)

Claims 35, 44 and 79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Sudai et al. (US 2010/0181999).
35.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above.

wherein each of the first, second, third, and fourth magnetoresistive sensors is a magnetic tunnel junction sensor.
Lenssen did not specifically disclose magnetic tunnel junction sensor.
Sudai et al. (US 2010/0181999) disclosed magnetic tunnel junction sensor is a type of magnetic field sensor similar to GMR sensor and an obvious variant of commonly used type of sensor for magnetic field sensing.
At the time the invention was made it would have been obvious to modify the magnetic field sensor Lenssen by providing magnetic tunnel junction sensor disclosed by Sudai et al. for measuring magnetic field as it is commonly used and obvious variant of magnetic field sensor.

44.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor.
Lenssen and Grimm did not specifically disclose magnetic tunnel junction sensor.
Sudai et al. (US 2010/0181999) disclosed magnetic tunnel junction sensor is a type of magnetic field sensor similar to GMR sensor and an obvious variant of commonly used type of sensor for magnetic field sensing.
At the time the invention was made it would have been obvious to modify the magnetic field sensor disclosed by Lenssen and Grimm by providing magnetic tunnel junction type sensor disclosed by Sudai et al. for measuring magnetic field as it is commonly used and obvious variant of magnetic field sensor.
79.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, 


wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor.
Lenssen did not specifically disclose magnetic tunnel junction sensor.
Sudai et al. (US 2010/0181999) disclosed magnetic tunnel junction sensor is a type of magnetic field sensor similar to GMR sensor and an obvious variant of commonly used type of sensor for magnetic field sensing.
At the time the invention was made it would have been obvious to modify the magnetic field sensor Lenssen by providing magnetic tunnel junction sensor disclosed by Sudai et al. for measuring magnetic field as it is commonly used and obvious variant of magnetic field sensor.

8.5	Grimm, Lenssen, Walther, Durlam, Gard (cl. 37, 38, 56, 80)

Claims 37, 38, 56 and 80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325),  and Durlam et al. (US 6,211,090 B1) or Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325),  Durlam et al. (US 6,211,090 B1) and Gard (US 5,850,624).
37.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above.

further comprising:
a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (Fig. 6).
To the extent that Lenssen did not specifically disclose to sense a magnetic field in a second direction orthogonal to the first direction it would have been obvious over Gard et al.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by Grimm adding second plurality of magnetoresistive sensors in a second bridge circuit disclosed by Lenssen and Gard to sense a magnetic field in a second direction orthogonal to the first direction.
38.	 The ferromagnetic thin-film based magnetic field sensor of claim 22, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above.

further comprising:
a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction; and
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (Fig. 6).

a third plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second directions.
Lenssen did not specifically disclose to sense a magnetic field in a third direction orthogonal to the first and second directions.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction and a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by Lenssen by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

    PNG
    media_image16.png
    740
    622
    media_image16.png
    Greyscale

Gard. Fig. 4
56.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

further comprising:
a second plurality of magnetoresistive sensors configured to be electrically connected together; and


a third plurality of magnetoresistive sensors configured to be electrically connected together,
wherein the first plurality of magnetoresistive sensors is configured to sense a first magnetic field in the direction, the second plurality of magnetoresistive sensors is configured to sense a second magnetic field in a second direction orthogonal to the direction, and the third plurality of magnetoresistive sensors is configured to sense a magnetic field in a third direction orthogonal to the direction and the second direction.
Lenssen did not specifically disclose third plurality of magnetoresistive sensors to sense a magnetic field in a third direction orthogonal to the first and second directions.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction and a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by Lenssen by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

80.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, further comprising:
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

a third plurality of magnetoresistive sensors electrically connected together to sense a third magnetic field orthogonal to the first and second magnetic fields.
Lenssen did not specifically disclose third plurality of magnetoresistive sensors electrically connected together to sense a third magnetic field orthogonal to the first and second magnetic fields.
Gard et al. disclosed a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second magnetic fields (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by Lenssen by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

8.6	Grimm, Lenssen, Walther, Durlam, Shi (cl. 63-66, 91, 97, 98)

Claims 63-66, 91, 97, and 98 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Shi et al. (US 6,721,149 B1)
63.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. I. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables. In the instant case the prior art recognized 

65.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the sensing element includes a thickness in a range of 10 to 5000 A.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the sensing element includes a thickness in a range of 10 to 5000 A. 
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].

66.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 


wherein the sensing element includes a thickness in a range of 10 to 60 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].

91.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and
wherein the reference layer includes a plurality of layers having a combined thickness in a range of 10 to 1000 A.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. I. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 10 to 1000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
 
97.	The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the sensing element includes a thickness in a range of 10 to 5000 A.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. Lenssen teaches ferromagnetic layers of the devices of the sensing system may be composed of several layers and by 
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 5000 A.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 5000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

98.	The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the sensing element includes a thickness in a range of 10 to 60 A.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.

Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 60 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

8.7	Grimm, Lenssen, Walther, Durlam, Beam (cl. 64, 92)

Claims 64 and 92 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Beam (US 4,566,050).

64.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A.

Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A because Bean teaches a thickness of MR sensing element within the claimed range. [see MPEP. 2144.05. I. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].

92.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and
wherein the reference layer includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
Lenssen in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A because Bean teaches a thickness of MR sensing element within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 250 to 350 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

8.8	Grimm, Lenssen, Walther, Durlam, Ho (cl. 69, 94)

Claims 69 and 94 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Ho et al. (US 2003/0035249).
69.	 The ferromagnetic thin-film based magnetic field sensor of claim 43, 


wherein the reference layer of each magnetoresistive sensor includes:
a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3). 
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Ho et al (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20- 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
94.	 The ferromagnetic thin-film based magnetic field sensor of claim
72, wherein each magnetoresistive sensor further includes a reference layer, and wherein the reference layer comprises:
a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 5). 
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20- 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].


8.9	Lenssen, Grimm, Walther, Durlam, Xue (cl. 22, 43, 72)

Claims 22, 43 and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenssen (US 6,501,678 B1), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Xue et al. (US 2007/0209437 A1).
Regarding independent claims 22, 43 and 72, Lenssen, Walther, Grimm and Durlam disclosed all of the claimed limitations as set forth above except first, second, third, and fourth flux guides each disposed non-parallel to a side of the first, second, third and fourth sensing element respectively.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide is (i) above or below the sensing element of the magnetoresistive sensor in the first direction and (iii) includes an end that is proximate to and on the side of the sensing element [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by providing a flux guide flux guide positioned (i) above or below the sensing element of the magnetoresistive sensor in the first direction and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm in each of the first, second, third, and 
Lenssen and Grimm fails to disclose first, second, third, and fourth flux guides are disposed non-parallel to a side of each of the first, second, third, and fourth sensing element in each of the first, second, third, and fourth magnetoresistive sensor it would have been obvious over Xue et al. (US 2007/0209437 A1).
Xue et al. (US 2007/0209437 A1) disclosed thin film giant magneto-resistive sensor comprising flux guide 996 disposed non-parallel to a side of the first sensing element 998 (magnetic field detector element) of the first magnetoresistive sensor in the first direction, and includes an end that is proximate to and on the side of the first sensing element 998 (Fig. 24) [0115].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen by providing a flux guide flux guide positioned (i) above or below the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Xue in each of the first, second, third, and fourth magnetoresistive sensor disclosed to concentrate the sensed magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

9.0	DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

9.1	RE46428 E, Hervé, Grimm, Walther, Durlam (22, 23, 24, 25, 30, 32, 35, 36, 39, 40, 41, 43, 44, 46, 47, 48, 49, 56, 67)

Claims,
22	23	24	25	30	32	35	36	39	40	41	43	44	46	47	48	49	56	and	67
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
22	26	68	68	24	22	25	22	22	26	22	22	25	22	22	22	68	22	and	22
     respectively of U.S. Patent No. RE46428 E in view of Hervé et al. (FR 2,717,324), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), and Durlam (US 6,211,090 B1).
Regarding claim 22, RE46,428 E claim 22 disclosed all of the claimed limitations including ferromagnetic thin-film based sensor comprising including first, second, third, and fourth magnetoresistive sensors comprising first, second, third, and fourth guides respectively, each  magnetoresistive sensor comprising a sensing element wherein the flux guide is (i) above or below the first sensing element of the first magnetoresistive sensor in the first direction.

(ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and 
(iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element,
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 43 (magnetic field sensor H), (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to and on the side of the sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

[Hervé: Fig. 2]

As shown in Fig. 2 of Hervé, flux guide 41, 42, are disposed non-parallel to a side of the sensing element 43 that allow bending of the magnetic flux so that the flux is focused on the sensing element for greater sensitivity of the sensor.

RE46428 E claim 22 did not disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 22 of RE46428 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.
Grimm disclosed flux guides includes two vertical segments 204 and wherein a free end of each vertical segment is flared away from the other vertical segment (Fig. 3).
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two 
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46428 E claim 22 and modified by Grimm and Durlam by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.

Regarding claim 23, RE46428 E claim 26 disclosed wherein each of the first, second, third, and fourth flux guide comprise soft ferromagnetic material.  A soft ferromagnetic material is considered the same as a high permeability magnetic material.

Regarding claim 24, RE46428 E claim 68 disclosed , wherein at least one of the first, second, third, and fourth high permeability magnetic materials is nickel iron (NiFe).

Regarding claim 25, RE46428 E claim 68 disclosed wherein each of the first, second, third, and fourth soft ferromagnetic material (high permeability magnetic material) is nickel iron (NiFe).
Regarding claim 30, RE46428 E claim 24 disclosed wherein plurality of magnetoresistive sensors are connected for differential measurement.



Regarding claim 35, RE46428 E claim 25 disclosed wherein each of the first, second, third, and fourth magnetoresistive sensors is a magnetic tunnel junction sensor.

Regarding claim 36, RE46428 E claim 22 disclosed ferromagnetic thin-film based magnetic field sensor wherein sensor is configured to generate a sensor signal, and wherein the sensor signal is configured for use in determining the magnetic field in the first direction (to sense magnetic field orthogonal to a plane of the plurality of the magnetic field sensors).

Regarding claim 39, RE46428 E claim 22 disclosed wherein the first magnetoresistive sensor further includes a first reference layer, the second magnetoresistive sensor further includes a second reference layer, the third magnetoresistive sensor further includes a third reference layer, and the fourth magnetoresistive sensor further includes a fourth reference layer.

Regarding claim 40, RE46428 E claim 26 disclosed wherein at least one of the first, second, third, and fourth flux guides is configured as a bar.

Regarding claim 41, RE46428 E claim 22 disclosed wherein the first and third flux guides are above the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the second and fourth sensing elements, respectively.

RE46428 E claim 22 did not specifically disclose wherein the first flux guide is (ii) disposed non-parallel to a side of the first sensing element, and (iii) includes an end that is proximate to and on the side of the first sensing element.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 is (ii) disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor 200 [0021] and (iii) includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200.
Additionally, Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to and on the side of the sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by providing flux guide flux guide positioned (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm and Hervé to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
RE46428 E claim 22 did not disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 22 of RE46428 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.

At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46428 E claim 22 and modified by Durlam by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.
Regarding claim 44, RE46428 E claim 25 disclosed wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor.
Regarding claim 46, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and wherein the first flux guide is associated with the first magnetoresistive sensor, the second flux guide is associated with the second magnetoresistive sensor, the third
flux guide is associated with the third magnetoresistive sensor, and the fourth flux guide is associated with the fourth magnetoresistive sensor.
Regarding claim 47, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or 
third magnetoresistive sensor, and the fourth flux guide is below the fourth magnetoresistive sensor.
Regarding claim 48, RE46428 E claim 22 disclosed wherein the first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide.
RE46428 E claim 22 did not disclose first, second, third, fourth, fifth, sixth, seventh, and eight flux guides.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed in RE46428 E by including a flux guide flux guide above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Regarding claim 49, RE46428 E claim 68 disclosed wherein the high permeability magnetic material is nickel iron (NiFe).

Regarding claim 67, RE46428 E claim 22 disclosed ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining a magnetic field in the direction.

9.2	 RE46428 E, Hervé, Grimm, Walther, Durlam, Pant (cl. 33, 53, 88)

Regarding claims 33, 53, and 88, RE46428 E claim 22 did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction.
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the based magnetic field sensor Lenssen by connecting the sensors as disclosed by Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 

9.3	 RE46428 E, Hervé, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)


Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by connecting the first and second magnetoresistive sensors, in operation to double a magnetic field measurement in the first direction disclosed by Crolly et al. for measuring very small external magnetic field.
9.4	 RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen, Gard (cl. 37, 38, 56, 80)

Regarding claim 37, RE46428 E claim 22 did not disclose second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (Fig. 6).
To the extent that Lenssen did not specifically disclose to sense a magnetic field in a second direction orthogonal to the first direction it would have been obvious over Gard et al.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 


Regarding claim 38, RE46428 E claim 22 and Lenssen did not disclose a third plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second directions.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction, and a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by Lenssen by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

9.5	RE46428 E, Hervé, Grimm, Walther, Durlam, Lenssen (26, 27, 28, 29, 30, 31, 37, 42, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 85, 86, 88, 90, 93, 95, 96, 99 ) 

Claims, 
26	27	28	29	30	31	37	42	45	48	50	51	55	57	58	59	60	61	62	68	70	71	72	73	74	75	76	77	78	79	85	86	88	90	93	95	96	and	99

are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
28	23	28	28	24	23	22	22	22	22	22	22	22	22	28	28	28	22	22	22	22	22	30	69	38	38	38	30	39	32	33	33	33	30	30	30	30	and	30

respectively of U.S. Patent No. RE46428 E in view of Hervé et al. (FR 2,717,324), Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam (US 6,211,090 B1) and Lenssen (US 6,501,678 B1) (see claim correspondence table below)

15/470997
Claim No.
RE46428 E
Claim No.
26
28
27
23
28
28
29
28
30
24
31
23
37
22

22
45
22
48
22
50
22
51
22
55
22
57
23
58
28
59
28
60
28
61
22
62
22
68
22
70
22
71
22
72
30
73
69
74
38
75
38
76
38
77
30
78
39
79
32

32
82
30
83
30
84
30
85
33
85
33
86
33
88
33
90
30
93
30
95
30
96
30
99
30



Regarding claim 26, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 26, RE46428 E claim 28 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power.
 Regarding claim 26, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam did not specifically disclose output terminals connected to a voltage meter.

At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 28 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter in the circuit as disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 27, RE46428 E claim 23 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit is configured to detect the magnetic field in the first direction (inherent to magnetic field sensor).
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected to form a circuit wherein the circuit is configured to detect the magnetic field in the first direction (GMR angle sensor) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 22 in combination with Grimm, Walther, and Durlam by connecting first plurality of magnetoresistive sensors to form a circuit disclosed by Lenssen to detect the magnetic field in the first direction.

Regarding claim 28, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 

RE46428 E claim 28 in combination with Grimm, Walther, and Durlam did not specifically disclose a bridge circuit having output terminals.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 28 in combination with Grimm, Walther, and Durlam by adding output terminals for connection to a voltage meter disclosed by Lenssen for sensing magnetic field.

Regarding claim 29, RE46428 E claim 28 disclosed circuit having input terminals.
Regarding claim 29, RE46428 E claim 28 did not specifically disclose output terminals connected to a voltage meter.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46428 E claim 28 in combination with Grimm, Walther, and 

Regarding claim 30, RE46428 E claim 24 disclosed where the plurality of magnetoresistive sensors are connected for differential measurement.

Regarding claim 31, RE46428 E claim 23 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 31, RE46428 E claim 23 disclosed first and second magnetoresistive sensors are connected in bridge circuit but did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).

Regarding claim 37, RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 37, RE46428 E claim 22 did not disclose second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed in claim 22 of RE46428 E in combination with Grimm, Walther, and Durlam by adding second plurality of magnetoresistive sensors in a second bridge circuit disclosed by Lenssen to sense a magnetic field in a second direction orthogonal to the first direction.

Regarding claim 42, claim 22 of RE46428 E did not specifically disclose first, second, third, and fourth sensing elements includes a first side and a second side opposite to the first side.

Lenssen did not specifically disclose first and third flux guides are above the first sides of the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the first sides of the second and fourth sensing elements, respectively.
Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46428 E by adding first, second, third, and fourth sensing elements including a first side and a second side opposite to the first side disclosed by Lenssen and by adding first and third flux guides above the first sides of first and third sensing elements, respectively, and adding second and fourth flux guides below the first sides of the second and fourth sensing elements, respectively as taught by Grimm as required for directing the sensed magnetic flux to the sensing elements.
Regarding claim 45, RE46428 E claim 22 in combination with Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam(US 6,211,090 B1) and Lenssen (US 6,501,678 B1) disclosed all of the limitations of claim 43 as set forth above.
RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not disclose wherein the intermediate layer is an insulating dielectric layer.
Lenssen disclosed wherein the intermediate layer L is an insulating dielectric layer (Fig. 5). Lenssen teaches insulating layer in magnetoresistive sensor (TMR-devices) allows for a 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E in combination with Grimm, Walther, and Durlam by providing an intermediate layer comprising an insulating dielectric layer disclosed by Lenssen for tunneling of electrons between the two ferromagnetic layers in magnetoresistive sensor.

Regarding claim 48, RE46428 E claim 22 disclosed plurality of magnetoresistive sensors each including a flux guide above or below the magnetoresistive sensor.
Regarding claim 48, RE46428 E claim 22 did not specifically disclose magnetoresistive sensors including a first side and a second side opposite to the first. Additionally, RE46428 E claim 22 did not disclose the fifth, sixth, seventh, and eighth flux guide.
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 and sensors including a first side and a second side opposite to the first (Fig. 3).
Grim disclosed it is beneficial to include a flux guide above the sensing element and another flux guide below the sensing element for concentrating the magnetic flux to sensing element.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E claim 22 by adding first, second, third, and fourth magnetoresistive sensors each sensor having a first side and a second side opposite to the first disclosed by Lenssen as required for magnetic field sensing and by adding a flux guide above and below each 

Regarding claim 50, RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 50, RE46428 E in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by US RE46428 E by connecting first and second magnetoresistive sensors for  differential measurement disclosed by Lenssen for accurate magnetic field measurement.
Regarding claim 51, RE46428 E claim 23 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 51, RE46428 E claim 23 disclosed first and second magnetoresistive sensors are connected in bridge circuit but did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic 
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit claimed in RE46428 E in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by Lenssen for cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field.
Regarding claim 55, RE46428 E claim 22 and Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
RE46428 E claim 22 did not disclose a second plurality of magnetoresistive sensors configured to be electrically connected together, wherein the first plurality of magnetoresistive sensors is configured to sense a first magnetic field in the direction, and wherein the second plurality of magnetoresistive sensors is configured to sense a second magnetic field in a second direction orthogonal to the direction.
Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’)  in a second bridge circuit 69 electrically connected together, wherein the first plurality of magnetoresistive sensors (61, 62, 63, 64) is configured to sense a first magnetic field in the 
At the time the invention was made it would have been obvious to modify the magnetic field sensor disclosed by RE46428 E in combination with Grimm, Walther, and Durlam by adding second plurality of magnetoresistive sensors in a bridge circuit disclosed by Lenssen to sense a second magnetic field in a second direction orthogonal to the direction.

Regarding claim 57, RE46428 E claim 23, Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above. RE46428 E claim 23 disclose wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit is configured to detect a magnetic field in the direction (magnetic field sensor inherently detects a magnetic field in a direction).
               
Regarding claim 58, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 58, RE46428 E claim 28 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals to receive electrical power.
RE46428 E claim 28 did not disclose output terminals for connection to voltage meter
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) connected to a voltage meter (inherent) (col. 13, 1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by US RE46428 E in combination with Grimm, Walther, and Durlam by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.
Regarding claim 59, RE46428 E claim 28 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above including plurality of magnetoresistive sensors connected to form a bridge circuit, and wherein the circuit includes input conductors for connection to an electrical source.
Regarding claim 59, RE46428 E claim 28 did not disclose bridge circuit having output terminals.
 Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by US RE46428 E in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.


RE46428 E claim 28 did not disclose bridge circuit having output terminals connected to voltmeter to measure output signal.
 Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) to receive an electrical power and output terminals connected to voltmeter to measure output signal (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by US RE46428 E claim 64 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.
Regarding claim 61, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above and disclosed the sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer of each magnetoresistive sensor.
Additionally, Lenssen disclosed sensing element P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate 
	

    PNG
    media_image12.png
    432
    434
    media_image12.png
    Greyscale

Lenssen. Fig. 5
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by US RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam by providing sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated reference layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

RE46428 E claim 22 disclosed reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element of each magnetoresistive sensor.
Additionally, Lenssen disclosed reference layer P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer L of each magnetoresistive sensor, and the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element F of each magnetoresistive sensor (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by US RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam by providing reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated sensing layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity, and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 


RE46428 E claim 22 did not specifically disclose reference layer of each magnetoresistive sensor includes a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed sensing system includes an Artificial Antiferromagnet (AAF) structure.  An AAF is a magnetic multilayer structure that includes alternating ferromagnetic and Antiferromagnet (non-magnetic) layers that results in an antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field (col. 5, lines 18-30).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 62 of RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
Regarding claim 70, US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer, and an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E by adding an antiferromagnetic/non-magnetic layer including 

Regarding claim 71, US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
US RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer including a three-layer structure, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including a three-layer structure (Fig. 5) and an antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 72, US RE46428 claim 30 disclosed all of the claimed limitations including a ferromagnetic thin-film based magnetic field sensor comprising: a first plurality of magnetoresistive sensors coupled to sense a first magnetic field in a direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors includes a sensing element, and one or more flux guides, wherein each flux guide of the one or more flux guides includes a soft ferromagnetic material, wherein at least one flux guide of the one or more flux guides is associated with the sensing element of at least one magnetoresistive sensor of the first plurality of magnetoresistive 
US RE46428 claim 30 did not disclose flux guide (ii) disposed non-parallel to a side of the at least one magnetoresistive sensor, and (iii) includes an end that is proximate to and on the side of the at least one magnetoresistive sensor and wherein the soft ferromagnetic material is a high permeability magnetic material. 
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material. The flux guide 204 is above or below the first sensing element 200 of the first magnetoresistive sensor in the first direction and includes an end that is proximate to a first edge and on a first side of the first sensing element the at least one magnetoresistive sensor [0015] (Fig. 3).
Additionally Lenssen disclosed second plurality of magnetoresistive sensors (61’, 62’, 63’, 64’) electrically connected together in a second bridge circuit 69 to sense a second magnetic field orthogonal to the first magnetic field (col.  14, line 42 to col. 15, line 2) (Fig. 6).                  
Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to a first edge and on a first side of the first sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2
As shown in Fig. 2 of Hervé, flux guide 41, 42, are disposed non-parallel to a side of the sensing element 43.  In Fig. 1a and Fig. 1b an end of the flux guide (31, 32) is shown proximate to a first edge and on a first side of the at least one magnetoresistive sensor (H, 39) that allow bending of the magnetic flux so that the flux is focused on the sensing element for greater 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by US RE46428, Lenssen by providing flux guide flux guide (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Hervé and Grimm to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Regarding claim 73, US RE46428 E claim 69 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the high permeability magnetic material is nickel iron (NiFe).
Regarding claim 74, US RE46428 E claim 38 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is 
Regarding claim 75, US RE46428 E claim 38 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input and output terminals. 
Regarding claim 76, US RE46428 E claim 38 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals configured to receive an electrical power and output terminals connected to a voltage meter.

Regarding claim 77, US RE46428 E claim 30 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, including magnetoresistive sensor comprising sensing element,  wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer.
 Additionally, Lenssen disclosed the sensing element P of each magnetoresistive sensor is disposed adjacent to a reference layer F, and wherein an intermediate layer L is disposed between the sensing element P and the reference layer F (Fig. 5).
Regarding claim 78, US RE46428 E claim 39 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an insulating dielectric layer (intermediate layer) is disposed between the sensing element and the reference layer.

Regarding claim 79, US RE46428 E claim 32 disclosed wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor. 
Regarding claim 81, RE46428 E claim 30 disclosed wherein the first plurality of magnetoresistive sensors is connected together to generate a sensor signal configured for use in determining the first magnetic field in the direction.
Regarding claim 82, RE46428 E claim 30 disclosed plurality of magnetoresistive sensors wherein each magnetoresistive sensor comprises a flux guide.

Regarding claim 83, RE46428 E claim 30 disclosed plurality of magnetoresistive sensors wherein each magnetoresistive sensor comprises a flux guide above or below each magnetoresistive sensor.

Regarding claim 84, RE46428 E claim 30 disclosed plurality of magnetoresistive sensors wherein each magnetoresistive sensor comprises a flux guide above or below each magnetoresistive sensor.
RE46428 E claim 30 did not disclose plurality of magnetoresistive sensors each including a first side and a second side opposite first side wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, a fourth flux guide, a fifth flux guide, a sixth flux guide, a seventh flux guide, and an eighth flux guide, and wherein the first flux guide is below the first side of first magnetoresistive sensor, the second flux guide is above the second side of the first magnetoresistive sensor, the third flux guide is above the first side of the second 
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E and Lenssen by including a flux guide flux guide above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor disclosed by Lenssen to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Regarding claim 85, US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 85, US RE46428 E claim 33 disclosed first magnetoresistive sensor and a second magnetoresistive sensor are connected in a bridge circuit. 
US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam did not disclose wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).

Regarding claim 86, US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 86, US RE46428 E claim 33 in combination with Grimm, Walther, and Durlam did not disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E claim 33 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation subtract resistances of the first and second magnetoresistive sensors as disclosed by Lenssen to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.

Regarding claim 88, RE46428 E claim 33 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.
Lenssen further disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46428 E claim 33 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation as disclosed by Lenssen, to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 90, RE46428 E claim 30 in combination with Grimm, Lenssen, Hervé, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

Regarding claim 93, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 93, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 30 of RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 95, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer, and an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).

Regarding claim 96, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 96, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 30 of RE46428 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
Regarding claim 99, RE46428 E claim 30 disclosed ferromagnetic thin-film based magnetic field sensor of claim 72, wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining the first magnetic field.

9.6	RE46428 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52, 87)

Claims 32, 52 and 87 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of RE46,428 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) or RE46,428 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Dill.
Regarding claims 32, 52, and 87, RE46428 E claims 22, 22, and 30 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claims 22, 43 and 72 respectively as set forth above. 
Regarding claims 32, 52, and 87, RE46428 E claims 22, 22, and 30 respectively in combination with Grimm, Walther, and Durlam did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction.
Lenssen disclosed first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction. The specification of the ‘283 patent disclosed that MTJ elements 141, 142 are connected in Wheatstone bridge circuit so that the X field response is eliminated and twice the Z field response is measured (See US 8,390,283 B2 col. 9 lines 61-65). Lenssen also disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge shown in Figs. 3 and 4, therefore in operation, also produce a symmetric response when sensing the second magnetic field.
To the extent that Lenssen et al. does not specifically disclose first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response Dill et al. teaches that the response of the magnetic field sensor must be approximately symmetric with 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46428 E, Lenssen, Grimm, Walther and Durlam by connecting the magnetoresistive sensors to produce a symmetric response because Dill et al. teaches that the response of MTJ and MR sensors must be symmetric with regard to positive and negative sense fields to improve the signal to noise ratio.

9.7	RE46428 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53, 88)

Claims 33, 53 and 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) or US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Pant et al. (US 5,247,278).
Regarding claim 33, RE46428 E claim 22 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
RE46428 E claim 22 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction.

To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify RE46428 E claim 22 in combination with Grimm, Walther, and Durlam by connecting magnetoresistive sensors disclosed by Lenssen and Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 
Regarding claim 53, RE46428 E claim 62 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above. 
Regarding claim 53, RE46428 E claim 62 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the direction.

To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the magnetic field sensor disclosed in RE46428 E claim 62 in combination with Grimm, Walther, and Durlam Lenssen by connecting the sensors as disclosed by Lenssen and Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 
Regarding claim 88, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above. 
Regarding claim 88, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.

Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
To the extent that Lenssen et al. did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify the magnetic field sensor disclosed by RE46428 E et al in combination with Grimm, Walther, and Durlam by connecting the sensors as disclosed by and Lenssen and Pant et al. so as to eliminate or null out a 

9.8	RE46428 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54, 89)

Claim 34, 54 and 89, are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Crolly et al. (US 2006/0087318).
Regarding claims 34, 54, and 89,  RE46428 E claims 22, 62, and 30 respectively in combination with Grimm (US 20050013060 A1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) disclosed all of the limitations of claims 22, 43, and 72 respectively.
Regarding claims 34, 54, and 89, RE46428 E claims 22, 62, and 30 respectively in combination with Grimm, Walther, Durlam did not disclose wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement when sensing the first magnetic field.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by RE46428 E in combination with Grimm, Walther, and Durlam by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

    PNG
    media_image15.png
    582
    541
    media_image15.png
    Greyscale

Crolly Fig. 8

9.9	RE46428 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66, 91, 97, 98)

Claims 
63, 65, 66, 91, 97, and 98
are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 
22, 22, 22, 30, 30 and 30 respectively
of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Shi et al. (US 6,721,149 B1).
Regarding claim 63, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.

Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")]. 
Regarding claim 65, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
RE46428 E in combination with Lenssen with Grimm, Walther, and Durlam did not specifically disclose wherein the sensing element includes a thickness in a range of 10 to 5000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 66, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].


Lenssen in combination with Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E, Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 10 to 1000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
Regarding claim 97, RE46428 E claim 30, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.

Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen teaches ferromagnetic layers of the devices of the sensing system may be composed of several layers and by appropriately choosing the materials and layer thicknesses of the layers results in the desired magnetic coupling between layers (col. 5, lines 18-31).
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E, in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 5000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

Regarding claim 98, RE46428 E claim 30, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46428 E in combination with Grimm, Walther, Lenssen and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.

Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46428 E in combination with Grimm, Walther, Lenssen and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges.[see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 60 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

9.10	RE46428 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69, 94)

Claims 69 and 94 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 62 and 72 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Ho et al. (US 2003/0035249).
Regarding claim 69, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above. 

Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20- 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 94, RE46428 E claim 30 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. 
RE46428 E in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.

Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed by RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20 to 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

9.11	RE46428 E, Grimm, Walther, Durlam, Hervé, Gard (cl. 38)

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over claim 22 of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1), Hervé et al. (FR 2,717,324) and Gard (US 5,850,624).
Regarding claim 38, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 22 as set forth above. 
Regarding claim 38, RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam did not disclose second and third plurality of magnetoresistive sensors connected in a third bridge circuit to sense a magnetic field in a second and third direction orthogonal to the first and second direction respectively.
Gard et al. disclosed a second bridge circuit 74 comprising second plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction and a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second direction (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed in claim 22 of RE46428 E in combination with Grimm, Walther, and Durlam by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

9.12	RE46428 E, Lenssen. Grimm, Walther, Durlam, Hervé, Gard (cl. 80)

Claim 80 is  rejected under 35 U.S.C. 103(a) as being unpatentable over claim 30 of US Patent # RE46428 E in view of Lenssen, Grimm (US 20050013060 A1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1), Hervé et al. (FR 2,717,324) and Gard (US 5,850,624).
Regarding claim 80, RE46428 E claim 30 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. 
Regarding claim 80, claim 30 of US RE46428 E did not specifically disclose third plurality of magnetoresistive sensors electrically connected together to sense a third magnetic field orthogonal to the first and second magnetic fields.
Gard et al. disclosed a third bridge circuit 76 comprising third plurality of magnetoresistive sensors 18 configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second magnetic fields (col. 11, lines 10-40)(Fig. 4, 5, 6). 
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by US RE46428 E in combination with Grimm, Walther, and Durlam by adding first, second and third plurality of magnetoresistive sensors disclosed by Gard et al. for sensing magnetic field in three directions.

9.13	RE46428 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64, 92)

Claims 64 and 92 are rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22 and 30 respectively of US Patent # RE46428 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Beam (US 4,566,050).

64.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46428 E claim 22 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A because Bean teaches  a thickness of MR sensing element within the claimed range. [see MPEP. 2144.05. I. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 250 to 350 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
92.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and
wherein the reference layer includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46428 E claim 30 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46428 E in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A because Bean teaches  a thickness of MR sensing element within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined 

9.14	RE46180 E, Grimm, Hervé, Walther, Durlam (22, 23, 24, 25, 27, 32, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 46, 47, 48, 49, 55, 56, 57, 67)

Claims,
22	23	24	25	27	32	35	36	37	38	39	40	41	42	43	44	46	47	48	49	55	56	57 and  67
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
16	16	16	16	16	16	16	16	16	18	16	16	16	16	16	16	16	16	16	16	18	18	16 and 16		respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060 A1),  Hervé et al. (FR 2,717,324), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1).

Regarding claim 22, RE46180 E claim 16 disclosed all of the claimed limitations including ferromagnetic thin-film based sensor comprising including first, second, third, and fourth magnetoresistive sensors comprising first, second, third, and fourth guides respectively, and each magnetoresistive sensor comprising a sensing element wherein the flux guide is adjacent to (spaced from the edge of sensing element) and on one side of the sensing element.
Claim 16 of  RE46180 E further disclosed a first flux guide comprising a soft ferromagnetic material disposed orthogonal (non-parallel) to and spaced from the first edge and 
RE46180 E claim 16 did not specifically disclose flux guide is positioned above or below the first sensing element of the first magnetoresistive sensor in the first direction. 
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide 200 is (i) above or below the sensing element 200 of the magnetoresistive sensor in the first direction, (ii) disposed non-parallel to a side of the first sensing element 200 and (iii) includes an end that is proximate to a first edge and on a first side of the sensing element 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200, and. the flux guide 204 has an end that is proximate to a first edge and on a first side of the sensing element 200. 
Grimm teaches flux guide amplifies the magnetic flux and are arranged in parallel or perpendicular to the layers of the stack [0019]. Thus it would have been obvious to provide a flux guide structure so that a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element because Grimm teaches ferromagnetic thin-film based magnetic field sensor comprising flux guide disposed non-parallel/perpendicular to a side of the first sensing element as required to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
Additionally, Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above 

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2

As shown in Fig. 2 of Hervé, flux guide 41, 42, are disposed non-parallel to a side of the sensing element 43. In Fig. 1a and Fig. 1b an end of the flux guide (31, 32) is shown proximate to a first edge and on a first side of the at least one magnetoresistive sensor (H, 39) that allow bending of the magnetic flux so that the flux is focused on the sensing element for greater sensitivity of the sensor that allow bending of the magnetic flux so that the flux is focused on the sensing element for greater sensitivity of the sensor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by providing flux guide flux guide positioned (i) above the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm and Hervé to concentrate the magnetic flux and to guide the magnetic flux 
RE46428 E claim 22 did not disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 22 of RE46428 E by adding cladding lines adjacent to flux guide disclosed by Durlam et al. for magnetic flux concentration and to provide shielding from stray external fields.
Grimm disclosed flux guides includes two vertical segments 204 and wherein a free end of each vertical segment is flared away from the other vertical segment (Fig. 3).
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46428 E claim 22 and modified by Grimm, Hervé and Durlam by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared 

Regarding claim 23, RE46180 E claim 16 disclosed all of the claimed limitations of claim 22 as set forth above including each of the first, second, third, and fourth flux guide comprise soft ferromagnetic material.  A soft ferromagnetic material is considered the same as a high permeability magnetic material.

Regarding claims 24 and 25, RE46180 E claim 16 disclosed all of the claimed limitations including first, second, third, and fourth flux guide is made of high permeability material. Additionally, Grimm disclosed flux guides 204 made of high permeability material comprising Nickel-Iron (NiFe). 
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46180 E claim 16 by providing a flux guide made of made of high permeability material comprising Nickel-Iron (NiFe) disclosed by Grimm which causes amplification effect of the sensed magnetic field [0021] [0022].

Regarding claim 27, RE46180 E claim 16 disclosed first plurality of magnetoresistive sensors is connected to form a circuit (first bridge circuit), and wherein the circuit is configured to detect the magnetic field in the first direction.



Regarding claim 35, RE46180 E claim 16 disclosed each of the first, second, third, and fourth magnetoresistive sensors is a magnetic tunnel junction sensor.

Regarding claim 36, RE46180 E claim 16 disclosed ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining the magnetic field in the first direction. 

Regarding claim 37, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. Regarding claim 37, RE46180 E claim 18 disclosed second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.

Regarding claim 38, RE46180 E claim 18 disclosed ferromagnetic thin-film based magnetic field sensor comprising a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction; and a third plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second directions.


Regarding claim 40, RE46180 E claim 16 disclosed flux guides but did not specifically disclose wherein at least one of the first, second, third, and fourth flux guides is configured as a bar.
Grimm disclosed flux guide 204 configured as a bar (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E by adding flux guide 204 configured as a bar disclosed by Grimm for concentrating the magnetic flux and directing it to the sensing element.

Regarding claim 41, RE46180 E claim 16 did not specifically disclose wherein the first and third flux guides are above the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the second and fourth sensing elements, respectively.
Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E claim 16 by adding flux guides disclosed by Grimm such that first and third flux guides above the first and third sensing elements, respectively, and adding second and fourth flux guides below the second and fourth 

Regarding claim 42, RE46180 E claim 16 disclosed sensing element having first and second sides and flux guides spaced from the first edge and the first side of the sensing element.
RE46180 E claim 16 did not specifically disclose wherein the first and third flux guides are above the first sides of the first and third sensing elements, respectively, and wherein the second and fourth flux guides are below the first sides of the second and fourth sensing elements, respectively.
Grimm disclosed magnetic field sensor comprising flux guide 204 positioned above and below the sensing element 200, 202 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E and Grimm by adding first and third flux guides above the first sides of first and third sensing elements, respectively, and adding second and fourth flux guides below the first sides of the second and fourth sensing elements, respectively as required for directing the sensed magnetic flux to the sensing elements.

Regarding claim 43, RE46180 E claim 16 disclosed all of the claimed limitations including ferromagnetic thin-film based magnetic field sensor comprising a first plurality of magnetoresistive sensors coupled together in a bridge circuit, each sensor comprising a reference layer and sensing element, and plurality of flux guides comprising soft magnetic material.
Claim 16 of  RE46180 E further disclosed a first flux guide comprising a soft ferromagnetic material disposed orthogonal (non-parallel) to and spaced from the first edge and 
RE46180 E claim 16 did not specifically disclose (i) the at least one flux guide is in a plane that is above or below the at least one magnetoresistive sensor and parallel to the sensing element of the at least one magnetoresistive sensor.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 is (ii) disposed non-parallel (perpendicular) to a side of the at least one magnetoresistive sensor 200 [0021] and (iii) includes an end that is proximate to a first edge and on a first side of the at least one magnetoresistive sensor 200 [0015] (Fig. 3). As seen in Fig. 3 of Grimm, flux guide 204 has a side that is non-parallel to a side of the sensing element 200.
Additionally, Hervé et al. (FR 2,717,324) specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) positioned (i) above sensing element 43 (magnetic field sensor H), (ii) disposed non-parallel to a side of the sensing element 43, and (iii) includes an end that is proximate to and on the side of the sensing element 43 (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Hervé: Fig. 2

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46428 E by providing flux guide flux guide positioned (i) above the sensing element of the magnetoresistive sensor in the first direction (ii) disposed non-parallel to a side of the sensing element, and (iii) includes an end that is proximate to and on the side of the sensing element disclosed by Grimm and Hervé to concentrate the magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.
RE46180 E claim 43 did not specifically disclose sensor including plurality of cladded lines positioned adjacent to one of the first, second, third, and fourth flux guides and flux guides includes two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment.
Durlam et al. (US 6,211,090 B1) disclosed forming cladding lines for magnetic flux concentration in a magnetoresistive device and for providing shielding from stray external fields (col. 2, line 34-38, col. 6 lines 1-5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 16 of RE46180 E by adding cladding lines adjacent to flux guide 
Grimm disclosed flux guides includes two vertical segments 204 and wherein a free end of each vertical segment is flared away from the other vertical segment (Fig. 3).
Walther (US 2011/0304325) disclosed three axis magnetic field sensor 600 comprising flux guide 660 including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end 662.1, 662.2 of each vertical segment is flared away from the other vertical segment (see Fig. 11B annotated).
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46180 E claim 16 and modified by Grimm and Durlam by adding flux guides including two vertical segments and a horizontal segment connecting the two vertical segments, and wherein a free end of each vertical segment is flared away from the other vertical segment disclosed by Walther to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.

Regarding claim 44, RE46180 E claim 16 disclosed each of the first, second, third, and fourth magnetoresistive sensors is a magnetic tunnel junction sensor.

Regarding claim 46, RE46180 E claim 16 disclosed first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the plurality of flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide, and wherein the first flux guide is associated with the first magnetoresistive sensor, the second flux guide is associated with the second 

Regarding claim 47, RE46180 E claim 16 disclosed first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the plurality of flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide.
RE46180 E claim 16 did not specifically disclose wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is below the second magnetoresistive sensor, the third flux guide is above the third magnetoresistive sensor, and the fourth flux guide is below the fourth magnetoresistive sensor.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 made of high permeability magnetic material and flux guide 200 is above or below the sensing element 200 of the magnetoresistive sensor in the first direction [0015] (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E and Grimm by adding first and third flux guides above the first sides of first and third sensing elements, respectively, and adding second and fourth flux guides below the first sides of the second and fourth sensing elements, respectively as required for directing the sensed magnetic flux to the sensing elements.

Regarding claim 48, RE46180 E claim 17 disclosed first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor including a first side and a second side opposite to the first wherein the one or more flux 
RE46180 E claim 16 did not disclose first flux guide is below the first side of first magnetoresistive sensor, the second flux guide is above the second side of the first magnetoresistive sensor, the third flux guide is above the first side of the second magnetoresistive sensor, the fourth flux guide is below the second side of the second magnetoresistive sensor, the fifth flux guide is below the first side of the third magnetoresistive sensor, the sixth flux guide is above the second side of the third magnetoresistive sensor, the seventh flux guide is above the first side of the fourth magnetoresistive sensor, and the eighth flux guide is below the second side of the fourth magnetoresistive sensor.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed by RE46180 E by including a flux guide flux guide adjacent to the sensing element and above and below the sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

Regarding claim 49, RE46180 E claim 16 disclosed all of the limitations of 43 as set forth above.

Grimm disclosed flux guides 204 made of high permeability material comprising Nickel-Iron (NiFe). 
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor disclosed in RE46180 E claim 16 by providing a flux guide made of made of high permeability material comprising Nickel-Iron (NiFe) disclosed by Grimm which causes amplification effect of the sensed magnetic field [0021] [0022].

Regarding claim 55, RE46180 E claim 18 disclosed ferromagnetic thin-film based magnetic field sensor comprising a second plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a second direction orthogonal to the first direction.

Regarding claim 56, RE46180 E claim 18 disclosed ferromagnetic thin-film based magnetic field sensor comprising a second plurality of magnetoresistive sensors configured to be electrically connected together in second bridge circuit to sense a magnetic field in a second direction orthogonal to the first direction; and a third plurality of magnetoresistive sensors configured to be electrically connected together to sense a magnetic field in a third direction orthogonal to the first and second directions.



Regarding claim 67, RE46180 E claim 16 disclosed thin film magnetoresistive sensor generates a sensor signal to determine magnetic field in a direction.

9.15	RE46180 E, Grimm, Hervé (72, 73, 77, 79, 80, 81, 82, 83, 84, 99)

Claims,
72	73	77	79	80	81	82	83	84	and	99
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
53	60	53	53	53	53	53	53	53	and	53

respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060) and Hervé et al. (FR 2,717,324).

Regarding claim 72, RE46180 E claim 53 disclosed all of the claimed limitations including ferromagnetic thin-film based sensor comprising: a first plurality of magnetoresistive sensors coupled to sense a first magnetic field in a direction orthogonal to a plane of the first plurality of magnetoresistive sensors, wherein each magnetoresistive sensor of the first plurality of magnetoresistive sensors includes a sensing element, and a plurality of flux guides includes high permeability soft ferromagnetic material, wherein at least one flux guide of the plurality of flux guides is guides is associated with the sensing element of at least one magnetoresistive 
RE46180 E claim 53 did not specifically disclose wherein (i) the at least one flux guide is in a plane that is above or below the associated sensing element in the direction and parallel to the associated sensing element.
To the extent that RE46180 E claim 53 may not specifically disclose (i) flux guide is in a plane that is above or below the first sensing element of the first magnetoresistive sensor in the direction and parallel to the associated sensing element, and (ii) a portion of the first flux guide that faces the first sensing element is disposed non-parallel to a side of the first sensing element, and (iii) the first flux guide includes an end that is proximate to a first edge and on a first side of the first sensing element it is obvious over Grimm and Hervé.
Grimm disclosed ferromagnetic thin-film based magnetic field sensor comprising plurality of flux guide 204 parallel to the sensing element 200 and comprising soft ferromagnetic material made of high permeability magnetic material (nickel-iron composition) [0022].  Grimm disclosed flux guide is (i) adjacent to first sensing element 200 and (ii) above or below the first sensing element of the first magnetoresistive sensor in the first direction (Fig. 3).

At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor of RE46180 E by adding flux guide that is (i) adjacent to the associated sensing element and (ii) in a plane that is above or below the associated sensing element and (iii) includes an end that is proximate to a first edge and on a first side of the first sensing element 43 disclosed by Grimm and Hervé to orient the magnetic flux in a particular direction and guide the magnetic flux to the sensors for sensing the magnetic field.

Regarding claim 73, RE46180 E claim 60 disclosed all of the limitations of claim 72 as set forth above.
RE46180 E claim 60 disclosed wherein the high permeability magnetic material is nickel iron (NiFe).
Additionally, Grimm disclosed wherein the high permeability magnetic material is nickel iron (NiFe). [0022].
At the time the invention was made it would have been obvious to modify the flux guide in the magnetic field sensor of RE46180 E by adding flux guide comprising high permeability magnetic material made from nickel iron (NiFe) disclosed by Grimm for guiding magnetic flux to a sensing element.


Regarding claim 77, RE46180 E claim 53 did not specifically disclose wherein the sensing element of each magnetoresistive sensor is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer.
Grimm disclosed multilayer magnetoresistive sensor wherein sensing layer is disposed adjacent to a reference layer, and wherein an intermediate layer is disposed between the sensing element and the reference layer (Fig. 4).

Regarding claim 79, RE46180 E claim 53 in combination with Grimm, and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 79, RE46180 E claim 53 disclosed each magnetoresistive sensor of the first plurality of magnetoresistive sensors is a magnetic tunnel junction sensor.

Regarding claim 80, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 80, RE46180 E claim 53 disclosed  third plurality of magnetoresistive sensors electrically connected together to sense a third magnetic field orthogonal to the first and second magnetic fields.
Regarding claim 81, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.


Regarding claim 82, US RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 82, US RE46180 E claim 53 disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein a first flux guide is associated with the first magnetoresistive sensor, a second flux guide is associated with the second magnetoresistive sensor, a third flux guide is associated with the third magnetoresistive sensor, and a fourth flux guide is associated with the fourth magnetoresistive sensor.

Regarding claim 83, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 83, RE46180 E claim 53 disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor, wherein the one or more flux guides comprises a first flux guide, a second flux guide, a third flux guide, and a fourth flux guide.
RE46180 E claim 53 in combination with Grimm and did not specifically disclose wherein the first flux guide is above the first magnetoresistive sensor, the second flux guide is 
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor comprising flux guide 204 above and below magnetoresistive sensor element 200 (Fig. 3).
Additionally Hervé specifically disclosed magnetoresistance type magnetic field sensor including magnetic flux guide (31, 32) or (41, 42) above magnetoresistive sensor element H (page 2, line 10, page 4 line 25-29, page 8 line 27) (Fig. 1a, Fig.1b, Fig. 2).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each of the first, second, third, and fourth magnetoresistive sensor disclosed in RE46180 E claim 53 by including a flux guide flux guide adjacent to the sensing element and the flux guide positioned above or below each sensing element as claimed and disclosed by Grimm and Hervé in each of the first, second, third, and fourth magnetoresistive sensor to conduct magnetic flux and to guide the magnetic flux from a magnetic medium to the sensor to increase the sensitivity of the sensor and improve sensor performance.

Regarding claim 84, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 84, RE46180 E claim 53 in combination with Grimm and Hervé did not disclose, each of the first, second, third, and fourth magnetoresistive sensors including a first side and a second side opposite to the first.
Grimm disclosed structure of ferromagnetic thin-film based magnetic field sensor having first side and a second side opposite to the first (Fig. 3).


Regarding claim 99, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.

Regarding claim 99, RE46180 E claim 53 disclosed wherein the ferromagnetic thin-film based magnetic field sensor is configured to generate a sensor signal configured for use in determining the first magnetic field.

9.16	RE46180 E, Grimm, Walther, Durlam, Hervé, Lenssen (26, 28, 29, 30, 31, 45, 48, 50, 51, 58, 59, 60, 61, 62, 68, 70, 71) 

Claims, 



26	28	29	30	31	45	48	50	51	58	59	60	61	62	68	70   and   71	
are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
16	16	16	16	16	16	17	16	16	16	16	16	16	16	16	16  and  16	
respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), Durlam (US 6,211,090 B1) and Lenssen (US 6,501,678 B1).
Regarding claim 26, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 26, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a bridge circuit. RE46180 E disclosed magnetoresistive sensors are connected in a Wheatstone bridge circuit for sensing magnetic field  which inherently require input  terminals to receive an electrical power and Wheatstone bridge circuit have output terminals connected to a voltage meter.
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam may not specifically disclose input terminals configured to receive an electrical power and output terminals connected to a voltage meter it would have been obvious over Lenssen. 
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).


Regarding claim 28, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 28, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit having input terminals and output terminals..
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically disclose a bridge circuit having input and output terminals it would have been obvious over Lenssen. 
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals for receiving electrical power and output terminals for connection to a voltage meter in a bridge circuit disclosed by Lenssen for sensing magnetic field.


To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically disclose input terminals are configured to receive electrical power and the output terminals are connected to a voltmeter to measure an output signal it would have been obvious over Lenssen. 
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 30, RE46180 E claim 16 disclosed magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge for differential measurement.
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically disclose magnetoresistive sensors are connected for differential measurement, Lenssen disclosed first and second magnetoresistive sensors are connected for differential measurement (V1-V2) (Fig. 4).



    PNG
    media_image5.png
    495
    556
    media_image5.png
    Greyscale

Lenssen: Fig. 4

Regarding claim 31, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 22 as set forth above. 
Regarding claim 31, RE46428 E claim 16 disclosed first and second magnetoresistive sensors are connected in bridge circuit Wheatstone bridge which are inherently are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
To the extent that RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not specifically but did not specifically disclose first and second magnetoresistive 
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit disclosed in RE46180 E claim 16 in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by Lenssen for cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field.

 Regarding claim 45, RE46180 E claim 16 in combination with Grimm (US 2005/0013060 A1), Walther (US 2011/0304325), and Durlam(US 6,211,090 B1) disclosed all of the limitations of claim 43 as set forth above

Lenssen disclosed wherein the intermediate layer L is an insulating dielectric layer (Fig. 5). Lenssen teaches insulating layer in magnetoresistive sensor (TMR-devices) allows for a significant probability for quantum mechanical tunneling of electrons between the two ferromagnetic layers in magnetoresistive sensor.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by providing an intermediate layer comprising an insulating dielectric layer disclosed by Lenssen for tunneling of electrons between the two ferromagnetic layers in magnetoresistive sensor.

Regarding claim 48, RE46180 E claim 17 disclosed plurality of magnetoresistive sensors comprise comprises a first magnetoresistive sensor, a second magnetoresistive sensor, a third magnetoresistive sensor, and a fourth magnetoresistive sensor each including a flux guide above or below the magnetoresistive sensor and disclosed fifth, sixth, seventh, and eighth flux guide.
RE46180 E claim 17 did not specifically disclose each of the first, second, third, and fourth magnetoresistive sensors including a first side and a second side opposite to the first side. 
Lenssen disclosed first plurality of magnetoresistive sensors comprises a first magnetoresistive sensor 41, a second magnetoresistive sensor 42, a third magnetoresistive sensor 43, and a fourth magnetoresistive sensor 44 and sensors including a first side and a second side opposite to the first (Fig. 3).

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 17 by adding first, second, third, and fourth magnetoresistive sensors each sensor having a first side and a second side opposite to the first disclosed by Lenssen as required for magnetic field sensing and by adding a flux guide above and below each sensing element disclosed by Grimm in each of the first, second, third, and fourth magnetoresistive sensors for concentrating the magnetic flux to each sensing element.

Regarding claim 50, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 50, RE46180 E claim 16 disclosed first, second, third, and fourth magnetic tunnel junction sensors coupled as a Wheatstone bridge circuit for differential measurement for sensing a magnetic field. 
Additionally, Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by RE46180 E claim 16 by connecting first and second magnetoresistive sensors for  differential measurement disclosed by Lenssen for accurate magnetic field measurement.


Regarding claim 51, RE46428 E claim 16 disclosed first and second magnetoresistive sensors are connected in bridge circuit Wheatstone bridge which are inherently connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.
To the extent that RE46428 E claim 16 did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors it would have been obvious over Lenssen.
 Lenssen disclosed first and second magnetoresistive sensors (41, 42, 43, 44) are connected in operation, subtract resistances of the first and second magnetoresistive sensors (41, 42, 43, 44) (Fig. 4). Specifically, Lenssen disclosed MR magnetic field sensor detects magnetic field signals through the resistance changes of a sensing element (col. 1, lines 22-26). More specifically, Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation of any unwanted response to spurious environmental factors, while exposing any response to magnetic field (col. 2, lines 8-22).
At the time the invention was made it would have been obvious to modify the magnetic field sensor comprising a bridge circuit claimed in RE46180 E claim 16  in combination with Grimm, Walther, and Durlam so that first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors disclosed by 

Regarding claim 58, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 58, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a Wheatstone bridge circuit which inherently require input terminals to receive electrical power and output terminals connected to a voltage meter to make differential measurement.
To the extent that RE46180 E claim 16 may not disclose input terminals to receive electrical power and output terminals connected to a voltage meter it would have been obvious over Lenssen.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) connected to a voltage meter (inherent) (col. 13, lines 51-57). Although Lenssen does not specifically disclose a voltmeter it is inherently disclosed as it is required to measure the voltage (V1-V2) across the terminals (48, 49). See for example Fig. 2 that displays the voltage measurements.
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to receive electric power and output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.

Regarding claim 59, RE46180 E claim 16 disclosed wherein the first plurality of magnetoresistive sensors is connected to form a Wheatstone bridge circuit which inherently require input terminals to receive electrical power and output terminals connected to a voltage meter to make differential measurement.
To the extent that RE46180 E claim 16 may not disclose wherein the bridge circuit have input terminals and output terminals it would have been obvious over Lenssen.
Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a meter for measuring the magnetic field.

Regarding claim 60, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
Regarding claim 60, RE46180 E claim 16 disclosed plurality of magnetoresistive sensors connected to form a Wheatstone bridge circuit which inherently require input terminals to receive electrical power and output terminals connected to measure output voltage meter to make differential measurement.

RE46180 E claim 16 did not disclose input terminals to receive electrical power and output terminals connected to voltmeter to measure voltage.
 Lenssen disclosed wherein the first plurality of magnetoresistive sensors is connected to form a bridge circuit, and wherein the circuit includes input terminals (46, 47) to receive an electrical power and output terminals connected to voltmeter to measure output signal (48, 49) (Fig.  4) (col. 13, lines 51-57). 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the circuit disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to provide electrical power to the circuit and by adding output terminals disclosed by Lenssen for connection to a voltage meter for measuring the magnetic field.

Regarding claim 61, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Regarding claim 61, RE46180 E claim 16 did not disclose the sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated reference layer of each magnetoresistive sensor.


    PNG
    media_image12.png
    432
    434
    media_image12.png
    Greyscale

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by providing sensing element of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated reference layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

RE46180 E claim 16 did not disclose the reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element of each magnetoresistive sensor.
Lenssen disclosed reference layer P of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated intermediate layer L of each magnetoresistive sensor, and the intermediate layer L of each magnetoresistive sensor of the first plurality of magnetoresistive sensors being formed on or above the associated sensing element F of each magnetoresistive sensor (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by RE46180 E claim 16 in combination with Grimm, Walther, and Durlam by providing reference layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated intermediate layer of each magnetoresistive sensor, and the intermediate layer of each magnetoresistive sensor of the first plurality of magnetoresistive sensors formed on or above the associated sensing layer of each magnetoresistive sensor disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity, and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

RE46180 E claim 16 did not specifically disclose reference layer of each magnetoresistive sensor includes a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed sensing system includes an Artificial Antiferromagnet (AAF) structure.  An AAF is a magnetic multilayer structure that includes alternating ferromagnetic and Antiferromagnet (non-magnetic) layers that results in an antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field (col. 5, lines 18-30).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 16 of RE46180 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 70, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not disclose an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).


Regarding claim 71, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 43 as set forth above.
RE46180 E claim 16 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer including a three-layer structure, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including a three-layer structure (Fig. 5) and an antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify claim 16 of RE46180 E by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

9.17	RE46180 E, Grimm, Hervé, Lenssen (74, 75, 76, 78, 85, 86, 88, 90, 93, 95, 96) 

Claims, 

74	75	76	78	85	86	88	90	93	95	and	96

are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 
53	53	53	53	53	53	53	53	53	53	and	53

respectively of U.S. Patent No. RE46180 E in view of Grimm (US 2005/0013060 A1), Hervé et al. (FR 2,717,324), and Lenssen (US 6,501,678 B1).

Regarding claim 74, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above. 
Regarding claim 74, RE46180 E claim 53 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a circuit.
Regarding claim 74, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose includes input terminals to receive an electrical power and output terminals connected to a voltage meter.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by adding output terminals connected to a voltage meter in the circuit as disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.


Regarding claim 75, RE46180 E claim 53 disclosed wherein the first plurality of magnetoresistive sensors are connected to form a circuit.
Regarding claim 75, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose includes input terminals to receive an electrical power and output terminals.
Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen for receiving electric power and adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 76, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 75 as set forth above. 
Regarding claim 76, RE46180 E claim 53 disclosed wherein the first plurality of magnetoresistive sensors are connected into a bridge circuit.

Lenssen disclosed plurality of magnetoresistive sensors (41, 42, 43, 44) are connected into a Wheatstone bridge circuit having input terminals (46, 47) configured to receive an electrical power and output terminals (48, 49)  terminals connected to a voltage meter (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to modify the magnetic field sensor circuit disclosed in RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by adding input terminals disclosed by Lenssen to receive electric power and adding output terminals connected to a voltage meter disclosed by Lenssen for providing a measurement signal indicative of the magnetic field.

Regarding claim 78, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 78, RE46180 E claim 53 disclosed first magnetoresistive sensor comprising reference layer and sensing element formed on reference layer.
Regarding claim 78, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose an insulating dielectric layer is disposed between the sensing element and the reference layer.
Lenssen disclosed magnetoresistive sensor comprising reference layer P and sensing element F and insulating dielectric layer L disposed between the sensing element and the reference layer (Fig. 5).

Regarding claim 85, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 85, RE46180 E claim 53 disclosed first magnetoresistive sensor and a second magnetoresistive sensor are connected in a bridge circuit. 
RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose wherein the first and second magnetoresistive sensors are connected for differential measurement.
Lenssen disclosed first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit for differential measurement (V1-V2) (Fig. 4).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the bridge circuit comprising first and second magnetoresistive sensors disclosed by RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by connecting first and second magnetoresistive sensors for differential measurement disclosed by Lenssen for accurate magnetic field measurement.
Regarding claim 86, US RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claim 72 as set forth above.
Regarding claim 86, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose first and second magnetoresistive sensors are connected to, in operation, subtract resistances of the first and second magnetoresistive sensors.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation subtract resistances of the first and second magnetoresistive sensors as disclosed by Lenssen to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 88, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 88, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, eliminate a response generated when sensing the second magnetic field.
Lenssen disclosed pair of magnetoresistive sensors (GMR or TMR devices) can be magnetically biased in such a manner as to have opposite responses (in the sense of opposite polarity) to a given magnetic field but not to other environmental factors, then subtractive comparison of the electrical resistances of the two GMR or TMR devices will cause cancellation 
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by connecting the first and second magnetoresistive sensors in operation as disclosed by Lenssen, to eliminate a response generated when sensing the second magnetic field to cause cancellation of any unwanted response.
Regarding claim 90, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 90, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose wherein each magnetoresistive sensor further includes a reference layer and an intermediate layer disposed between the sensing element and the reference layer.
Lenssen disclosed wherein each magnetoresistive sensor further includes a reference  layer P and an intermediate layer L disposed between the sensing element F and the reference layer P (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetoresistive sensors disclosed by RE46180 E claim 53 in combination with Grimm, Walther, and Durlam by providing an intermediate layer L disposed between the sensing element F and the reference layer P disclosed by Lenssen so that the sensor is substantially free of hysteresis, has an enhanced linearity, and suitable for measuring small magnetic fields (Lenssen, col. 14 lines 3, 4 and 24-27). 

Regarding claim 93, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.

Regarding claim 95, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose a ferromagnetic layer, and an antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy.
Lenssen disclosed reference layer P of each magnetoresistive sensor includes ferromagnetic layer and antiferromagnetic layer including iridium-manganese (IrMn) alloy or platinum­ manganese (PtMn) alloy (col. 5, lines 33-34) (Fig. 5).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 by adding an antiferromagnetic/non-magnetic layer including iridium-manganese (lrMn) alloy or platinum­ manganese (PtMn) alloy to each 
Regarding claim 96, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
Regarding claim 96, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not disclose reference layer comprises a ferromagnetic layer, and an antiferromagnetic layer.
Lenssen disclosed ferromagnetic layer including reference layer comprising antiferromagnetic layer (col. 1, lines 48-50).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify RE46180 E claim 53 by adding an antiferromagnetic layer to each magnetoresistive sensor disclosed by Lenssen for antiparallel orientation of the ferromagnetic layers in the absence of an external magnetic field.
9.18	RE46180 E, Grimm, Lenssen, Walther, Durlam, Dill (cl. 32, 52)

Claims 32 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over claim 16 respectively of RE46180 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) or RE46180 E,  Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Dill (US 6,023,395).
Regarding claims 32 and 52,  RE46180 E claim 16, in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claims 22 and 43 respectively as set forth above. 

Lenssen also disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge circuit, would also in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction. 
To the extent that RE46180 E claim 16 and Lenssen et al. does not specifically disclose first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response, Dill et al. teaches that the response of the magnetic field sensor must be approximately symmetric with regard to positive and negative sense fields to improve the signal to noise ratio (col. 2, lines 51-55).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E, Lenssen, Grimm, Walther and Durlam by connecting the magnetoresistive sensors to produce a symmetric response because Dill et al. teaches that the response of MTJ and MR sensors must be symmetric with regard to positive and negative sense fields to improve the signal to noise ratio.

9.19	RE46180 E, Grimm, Lenssen, Walther, Durlam, Pant (cl. 33, 53)

Claims 33 and 53, are rejected under 35 U.S.C. 103(a) as being unpatentable over claim 16 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) or US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Pant et al. (US 5,247,278).
Regarding claims 33 and 53, RE46180 E claim 16 in combination with Grimm, Walther, and Durlam disclosed all of the limitations of claims 22 and 43 respectively as set forth above. 
RE46180 E claim 16 disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
Lenssen also disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a 
To the extent that RE46180 E claim 16 and Lenssen et al. did not specifically disclose first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify RE46180 E in combination with Grimm, Walther, and Durlam by connecting magnetoresistive sensors disclosed by Lenssen and Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 
	
9.20	RE46180 E, Grimm, Walther, Durlam, Crolly (cl. 34, 54)

Claims 34 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over claim 16 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Crolly et al. (US 2006/0087318).
Regarding claims 34 and 54,  RE46180 E claim 16 in combination with Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Walther (US 2011/0304325), and Durlam et al. (US 6,211,090 B1) disclosed all of the limitations of claims 22 and 43 respectively as set forth above.

To the extent that RE46180 E claim 16 did not disclose wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement when sensing the first magnetic field it would have been obvious over Crolly.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by RE46180 E in combination with Grimm, Hervé, Walther, and Durlam by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

    PNG
    media_image15.png
    582
    541
    media_image15.png
    Greyscale

Crolly Fig. 8

9.21	RE46180 E, Grimm, Lenssen, Walther, Durlam, Shi (cl. 63, 65, 66)

Claims, 
63, 65, and 66,
are rejected under 35 U.S.C. 103(a) as being unpatentable over claims, 
16, 16, and 16 respectively
of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Shi et al. (US 6,721,149 B1).
Regarding claim 63, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46180 E claim 16  in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")]. 

Regarding claim 65, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
RE46180 E claim 16 in combination with Lenssen with Grimm, Walther, and Durlam did not specifically disclose wherein the sensing element includes a thickness in a range of 10 to 5000 A.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 16 in combination Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 66, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.

Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 91, RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. [see MPEP. 2144.05. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 10 to 1000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
 
Regarding claim 97, RE46180 E claim 53, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 5000 A.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a plurality of layers.
Lenssen teaches ferromagnetic layers of the devices of the sensing system may be composed of several layers and by appropriately choosing the materials and layer thicknesses of the layers results in the desired magnetic coupling between layers (col. 5, lines 18-31).
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 53, in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 5000 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges. [see MPEP. 2144.05. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 5000 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

Regarding claim 98, RE46180 E claim 53, in combination with Grimm, Walther, Lenssen and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 in combination with Grimm, Walther, Lenssen and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 60 A.
Shi et al. disclosed reference (pinned layer) layer 104 is 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 53  in combination with Grimm, Walther, Lenssen and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 10 to 60 A because Shi et al. teaches the use of combined thickness of the plurality of layers close to the claimed ranges.[see MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to make the sensing element having a thickness in a range of 10 to 60 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

9.22	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 64)

Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16 and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Beam (US 4,566,050).
64.	The ferromagnetic thin-film based magnetic field sensor of claim 43, wherein the reference layer of each magnetoresistive sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above.
Lenssen and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed in RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam such that the sensor includes a plurality of layers having a combined thickness in a range of 250 to 350 A because Bean teaches  a thickness of MR sensing element within the claimed range. [see MPEP. 2144.05. I. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 

9.23	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 69)

Claim 69 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16 and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Walther (US 2011/0304325), Durlam et al. (US 6,211,090 B1) and Ho et al. (US 2003/0035249).
Regarding claim 69, RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 43 as set forth above. 
RE46180 E claim 16 in combination with Lenssen, Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed in RE46180 E claim 16  in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Regarding claim 94, RE46180 E claim 53 in combination with Grimm, Walther, and Durlam disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above. 
RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
Lenssen disclosed magnetoresistive sensor includes reference layer P (Fig. 3).
Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify magnetoresistive sensor disclosed in RE46180 E claim 53 in combination with Lenssen, Grimm, Walther, and Durlam such that each magnetoresistive sensor includes a ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Ho et al. teaches a ferromagnetic layer having a thickness in a range of 10 to 80 A which is close to the claimed range (20 to 80A) and an antiferromagnetic layer having a thickness of approximately 100 Angstrom which is also similar to the claimed thickness of 200 A. [see MPEP. 2144.05. Obviousness of Similar and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because Lenssen teaches the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

9.24	RE46180 E, Grimm, Hervé, Dill (cl. 87)

Claim 87 is rejected under 35 U.S.C. 103(a) as being unpatentable over claim 30 of RE46180 E,  Grimm (US 20050013060 A1), Hervé and Dill (US 6,023,395).
Regarding claim 87, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claims 72 as set forth above. 
Regarding claims 87, RE46180 E claim 53 disclose first and second magnetoresistive sensors are connected in a Wheatstone bridge circuit. The specification of the ‘283 patent also disclosed that MTJ elements 141, 142 are connected in Wheatstone bridge circuit so that the X field response is eliminated and twice the Z field response is measured (See US 8,390,283 B2 col. 9 lines 61-65). Therefore the Wheatstone bridge circuit disclosed in RE46180 E in operation, also produce a symmetric response when sensing the second magnetic field.
To the extent that claim 53 of RE46180 E may not specifically disclose the first and second magnetoresistive sensors are connected to, in operation, produce a symmetric response when sensing a magnetic field in a second direction orthogonal to the first direction it would have been obvious over Dill.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the magnetic field sensor disclosed by RE46180 E, Grimm, and Hervé by connecting the magnetoresistive sensors to produce a symmetric response because Dill et al. teaches that the response of MTJ and MR sensors must be symmetric with regard to positive and negative sense fields to improve the signal to noise ratio.

9.25	RE46180 E, Grimm, Hervé, Pant (cl. 88)

Claim 88 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 22, 62, and 30 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), and Hervé,  or US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé, and Pant et al. (US 5,247,278).
Regarding claim 88, RE46180 E claim 53 in combination with Grimm and Hervé disclosed all of the limitations of claim 72 as set forth above.
 RE46180 E claim 53 disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation, eliminate a magnetic field response in a second direction orthogonal in the first direction.
Since the prior art combination teaches all of the structural limitations of the claim it is expected to operate in the same manner as claimed. See MPEP. 2114. Apparatus and Article Claims — Functional Language. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

To the extent that RE46180 E claim 53 did not specifically disclose that the first and second magnetoresistive sensors are connected to, in operation, eliminate a magnetic field response in a second direction orthogonal to the  first direction it would have been obvious over Pant et al. (US 5,247,278).
Pant et al. (US 5,247,278) disclosed magnetoresistive sensors are connected to, in operation, eliminate (“null out”, “0 field”) a magnetic field response in a second direction orthogonal to the first direction (col. 4, lines 26-35).
At the time the invention was made it would have been obvious to modify RE46180 E in combination with Grimm and Hervé by connecting magnetoresistive sensors disclosed by Pant et al. so as to eliminate or null out a magnetic field response in a second direction for the purpose of offsetting or balancing out an external magnetic field. 

9.26	RE46180 E, Grimm, Hervé, Crolly (cl. 89)

Claim 89 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16, 16, and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1) and Hervé or US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé, and Crolly et al. (US 2006/0087318).

RE46180 E claim 53 disclosed first and second magnetoresistive sensors are connected in Wheatstone bridge configuration, therefore in operation would also double a magnetic field measurement when sensing the first magnetic field.
To the extent that RE46180 E claim 53 did not specifically disclose wherein the first and second magnetoresistive sensors are connected to, in operation, double a magnetic field measurement when sensing the first magnetic field it would have been obvious over Crolly.
Crolly et al. (US 2006/0087318) disclosed magnetic field sensor that produces an output voltage signal indicative of twice the magnitude of the external field. In this way the sensed magnetic field is magnified to enable measure very small external magnetic field. [0053].
At the time the invention was made it would have been obvious to modify magnetic field sensor disclosed by RE46180 E in combination with Grimm and Hervé by connecting the sensors as disclosed by Crolly et al. so as to produce an output signal that is double the magnetic field measurement to measure very small external magnetic field.

    PNG
    media_image15.png
    582
    541
    media_image15.png
    Greyscale

Crolly Fig. 8
9.27	RE46180 E, Grimm, Hervé, Shi (cl. 91, 97, 98)

Claims, 
91, 97, and 98
are rejected under 35 U.S.C. 103(a) as being unpatentable over claims, 
53, 53, and 53 respectively
of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Lenssen (US 6,501,678 B1), Hervé et al. (FR 2,717,324), and Shi et al. (US 6,721,149 B1).
Regarding claims 91, 97, and 98,  RE46180 E claim 53 in combination with Grimm (US 20050013060 A1), and Hervé et al. (FR 2,717,324), disclosed all of the limitations of claim 72 as set forth above.
RE46180 E claim 16 magnetic tunnel junction sensor comprising a first reference layer. 
Additionally, Grimm disclosed magnetoresistive sensor includes a plurality of layers (Fig. 4).
RE46180 E claim 16 in combination with Grimm did not specifically disclose plurality of layers having a combined thickness in a range of 10 to 1000 A.
Shi et al. (US 6,721,149 B1) disclosed thin film  magnetoresistance sensor	comprising reference (pinned layer) layer 104 thickness in the range 10 to 50 A thick (Fig. 3A).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify each magnetoresistive sensor disclosed by RE46180 E claim 16  in combination with Grimm, by including plurality of layers having a combined thickness in a range of 10 to 1000 A because Shi et al. teaches the use of combined thickness of the plurality of layers within the claimed ranges. See MPEP. 2144.05. Obviousness of Similar and Overlapping Ranges: In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 

9.28	RE46180 E, Grimm, Lenssen, Walther, Durlam, Beam (cl. 92)

Claim 92 is rejected under 35 U.S.C. 103(a) as being unpatentable over claim 53 of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324) and Beam (US 4,566,050).
92.	 The ferromagnetic thin-film based magnetic field sensor of claim 72, wherein each magnetoresistive sensor further includes a reference layer, and
wherein the reference layer includes a plurality of layers having a combined thickness in a range of 250 to 350 A.
RE46180 E claim 53 in combination with Grimm and Hervé disclosed ferromagnetic thin-film based magnetic field sensor of claim 72 as set forth above.
RE46180 E claim 53 and Grimm each disclosed magnetoresistive sensor includes a reference layer including plurality of layers (col. 14, lines 28-35).
RE46180 E claim 53 in combination with Grimm and Hervé did not specifically disclose plurality of layers having a combined thickness in a range of 250 to 350 A.
Beam (US 4,566,050) teaches magnetoresistive (MR) sensing element 14 having a thickness of 300 A (Fig. 6).
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above. II. ROUTINE OPTIMIZATION: B. There is a Motivation to Optimize Result-Effective Variables].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor wherein the reference layer includes a plurality of layers and to make the combined thickness of the layers in a range of 250 to 350 A because thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.

9.29	RE46180 E, Grimm, Walther, Durlam, Lenssen, Ho (cl. 94)

Claim 94 is rejected under 35 U.S.C. 103(a) as being unpatentable over claims 16 and 53 respectively of US Patent # RE46180 E in view of Grimm (US 20050013060 A1), Hervé et al. (FR 2,717,324) and Ho et al. (US 2003/0035249).
RE46180 E claim 53 in combination with Grimm, Walther, and Durlam did not specifically disclose a ferromagnetic layer having a thickness in a range of 20 to 80 Angstrom and an antiferromagnetic layer having a thickness of approximately 200 A.
RE46180 E claim 53 disclosed magnetoresistive sensor includes reference layer.
 Ho et al. (US 2003/0035249) teaches magnetoresistive sensor comprising ferromagnetic layer having a thickness in a range of 1-8 nm (10-80 Angstrom) and an antiferromagnetic layer (AF) having a thickness of approximately 10 nm (100 Angstrom) [0061] [0062] (Fig. 8 and 9).
In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) discussed above].
Additionally, it would have been obvious to provide in the prior art magnetoresistive sensor ferromagnetic layer having a thickness in a range of 20 to 80 A and an antiferromagnetic layer having a thickness of approximately 200 A because the thicknesses of the layers are chosen to achieve the desired magnetic coupling between layers.
10.0	CONCLUSION

10.1	ACTION MADE FINAL

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

10.2	Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jager (US 6,016,055) disclosed magnetic flux guide element 10 of high permeability disposed substantially perpendicular to sensor 7 (Fig. 6).
Xue et al. (US 2007/0209437 A1) disclosed thin film giant magneto-resistive sensor comprising flux guide 996 disposed non-parallel to a side of the first sensing element 998 (magnetic field detector element) of the first magnetoresistive sensor in the first direction, and includes an end that is proximate to and on the side of the first sensing element 998 (Fig. 24) [0115].
Jianqiang Zhao et al. (Title: Designs of Slope Magnetic Flux Guides for 3-Axis Magnetic Sensor), IEEE TRANSACTIONS ON MAGNETICS, VOL. 49, NO. 10, OCTOBER 2013 disclosed Giant Magneto Resistance (GMR) sensors are generally only sensitive to the magnetic field in the plane of the substrate due to fabrication restraints. Magnetic flux guides are deposited on the slope surface of a silicon substrate and are able to convert the out-of-plane magnetic flux to the GMR sensor plane. Wheatstone bridge is configured to deduce a differential voltage only relative to the z-component of the magnetic field. Additionally, the magnetic field in the active region of the GMR sensor would be intensified. With these flux guides, the magnetic field perpendicular to the chip surface can be detected with the GMR sensors in-plane. Also, the 
Tamura et al. (US 2006/0066295) disclosed three axis magnetic field sensor 100 comprising first 102, second 104, and third 106 magnetic field detection device for detecting magnetic field in X, Y, and Z direction respectively (Fig. 1).
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,390,283 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb whose telephone number is 571-272- 2228. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at 571-272-4184.


Conferees: /FRED O FERRIS III/				/HBP/Reexamination Specialist, Art Unit 3992	Supervisory Patent Examiner, Art Unit 3992



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Separation: The space between GMR-devices. See for example, Lenssen Fig. 8 shows a layout of a sensing system with four meander-shaped GMR devices.
        2 Separation: The space between GMR-devices. See for example, Lenssen Fig. 8 shows a layout of a sensing system with four meander-shaped GMR devices.